


Exhibit 10.20.1

 

LEASE

 

RAR2 — BOSTON INDUSTRIAL QRS — MA, INC.,

 

Landlord,

 

and

 

AUSHON BIOSYSTEMS, INC.,

 

Tenant

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

1.

USE AND RESTRICTIONS ON USE

 

1

2.

TERM

 

2

3.

RENT

 

3

4.

RENT ADJUSTMENTS

 

3

5.

SECURITY DEPOSIT

 

8

6.

ALTERATIONS

 

10

7.

REPAIR

 

11

8.

LIENS

 

12

9.

ASSIGNMENT AND SUBLETTING

 

13

10.

INDEMNIFICATION

 

15

11.

INSURANCE

 

16

12.

WAIVER OF SUBROGATION

 

17

13.

SERVICES AND UTILITIES

 

17

14.

HOLDING OVER

 

17

15.

SUBORDINATION

 

17

16.

RULES AND REGULATIONS

 

18

17.

REENTRY BY LANDLORD

 

18

18.

DEFAULT

 

19

19.

REMEDIES

 

20

20.

TENANT’S BANKRUPTCY OR INSOLVENCY

 

23

21.

QUIET ENJOYMENT

 

24

22.

CASUALTY

 

24

23.

EMINENT DOMAIN

 

26

24.

SALE BY LANDLORD

 

26

25.

ESTOPPEL CERTIFICATES

 

26

26.

SURRENDER OP PREMISES

 

27

27.

NOTICES

 

27

28.

TAXES PAYABLE BY TENANT

 

28

29.

INTENTIONALLY OMITTED

 

28

30.

DEFINED TERMS AND HEADINGS

 

28

31.

TENANT’S AUTHORITY

 

29

 

i

--------------------------------------------------------------------------------


 

32.

FINANCIAL STATEMENTS AND CREDIT REPORTS

 

29

33.

COMMISSIONS

 

29

34.

TIME AND APPLICABLE LAW

 

29

35.

SUCCESSORS AND ASSIGNS

 

30

36.

RENEWAL OPTION

 

30

37.

ENTIRE AGREEMENT

 

30

38.

EXAMINATION NOT OPTION

 

31

39.

RECORDATION

 

31

40.

LIMITATION OF LANDLORD’S LIABILITY

 

31

41.

RIGHT OF FIRST OFFER

 

31

42.

SATELLITE DISH

 

32

43.

GENERATOR

 

33

 

 

 

 

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

 

1

 

 

 

EXHIBIT A-1 – SITE PLAN

 

1

 

 

 

EXHIBIT B – INITIAL ALTERATIONS

 

1

 

 

 

EXHIBIT C – INTENTIONALLY DELETED

 

1

 

 

 

EXHIBIT D – RULES AND REGULATIONS

 

1

 

ii

--------------------------------------------------------------------------------


 

MULTI-TENANT INDUSTRIAL NET LEASE

 

REFERENCE PAGES

 

BUILDING:

 

43 Manning Road, Billerica, Massachusetts 01821-3925

 

 

 

LANDLORD:

 

RAR2 BOSTON INDUSTRIAL QRS - MA, INC., a Maryland corporation

 

 

 

LANDLORD’S ADDRESS:

 

c/o RREEF Management Company

600 Unicorn Park Drive, First Floor

Woburn, MA 01801-3339

 

 

 

WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:

 

RAR2 - BOSTON INDUSTRIAL QRS - MA, INC.

75 Remittance Drive, Suite 6730

Chicago, IL 60675-6730

 

 

 

LEASE REFERENCE DATE:

 

September 7, 2007

 

 

 

TENANT:

 

AUSHON BIOSYSTEMS, INC., a Delaware corporation

 

 

 

TENANT’S NOTICE ADDRESS:

 

 

 

 

 

a)                                     As of beginning of Term:

 

43 Manning Road, Billerica, Massachusetts 01821-3925

 

 

 

b)                                     Prior to beginning of Term (if
different):

 

25 Adams Street, Suite 1, Burlington, Massachusetts 01803

 

 

 

PREMISES ADDRESS:

 

43 Manning Road, Billerica, Massachusetts 01821-3925

 

 

 

PREMISES RENTABLE AREA:

 

Approximately 21,500 rentable sq. ft. on the first floor of the Building (for
outline of Premises see Exhibit A)

 

 

 

USE:

 

Laboratory, research and development, manufacturing, and related office use,
including biological development, manufacturing, testing and services, and the
production, manufacture, testing and use of biotechnological equipment.

 

 

 

COMMENCEMENT DATE:

 

October 1, 2007

 

 

 

TERM OF LEASE:

 

Five (5) years and two (2) months beginning on the Commencement Date and ending
on the Termination Date.

 

--------------------------------------------------------------------------------


 

TERMINATION DATE:

 

November 30, 2012

 

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT(Article 3):

 

Period

 

Rentable Square

 

Annual Rent
Per Square

 

 

 

Monthly Installment

 

from

 

through

 

Footage

 

Foot

 

Annual Rent

 

of Rent

 

10/1/2007

 

9/30/2008

 

15,000

 

$

7.50

 

$

112,500.00

 

$

9,375.00

 

10/1/2008

 

9/30/2009

 

21,500

 

$

7.75

 

$

166,625.00

 

$

13,885.42

 

10/1/2009

 

9/30/2010

 

21,500

 

$

8.00

 

$

172,000.00

 

$

14,333.33

 

10/1/2010

 

9/30/2011

 

21.500

 

$

8.25

 

$

177.375.00

 

$

14,781.25

 

10/1/2011

 

11/30/2012

 

21,500

 

$

8.50

 

$

182,750.00

 

$

15,229.17

 

 

Provided that Tenant is not in default under his Lease beyond any applicable
cure period during the first twelve months of the Term, Tenant shall pay the
Monthly Installment of Rent based on only 15,000 rentable square feet for the
first twelve months of the Term as the schedule above provides.  If Tenant is in
default beyond any applicable cure period anytime during the first twelve months
of the Term, the Monthly Installment of Rent from the Commencement Date shall
thereafter be $13,437.50 for such period.  Rent Adjustments pursuant to
Article 4 shall be based on the full 21,500 rentable square feet and due and
payable from the Commencement Date of this Lease.

 

INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4)

 

$5,715,42

 

 

 

TENANT’S PROPORTIONATE SHARE:

 

50%

 

 

 

SECURITY DEPOSIT:

 

$166,625.00 in the form of an irrevocable letter of credit per Article 5.

 

 

 

ASSIGNMENT/SUBLETTING FEE

 

$1,000.00

 

 

 

REAL ESTATE BROKER DUE COMMISSION:

 

Meredith & Grew, for Tenant; CB Richard Ellis, for Landlord

 

 

 

TENANT’S SIC CODE:

 

3826

 

 

 

AMORTIZATION RATE:

 

11.00%

 

--------------------------------------------------------------------------------


 

The Reference Pages information is incorporated into and made a part of the
Lease.  In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control.  This Lease includes Exhibits A through D,
all of which are made a part of this Lease.

 

LANDLORD:

 

TENANT:

 

 

 

RAR2 — BOSTON INDUSTRIAL QRS —MA, INC., a Maryland corporation

 

AUSHON BIOSYSTEMS, INC., a Delaware corporation

 

 

 

By:                            RREEF Management Company, a Delaware corporation,
Authorized Agent

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

--------------------------------------------------------------------------------

 

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages.  The
Premises arc depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1.  The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

 

1.                                      USE AND RESTRICTIONS ON USE.

 

1.1                               The Premises are to be used solely for the
purposes set forth on the Reference Pages.  Tenant shall have 24/7 access to the
Premises, subject to the terms of this Lease.  Tenant shall not do or permit
anything to be done in or about the Premises which will in any way obstruct or
interfere with the rights of other tenants or occupants of the Building or
injure, annoy, or disturb them, or allow the Premises to be used for any
improper, immoral, unlawful, or objectionable purpose, or commit any waste.
Tenant shall not do, permit or suffer in, on, or about the Premises the sale of
any alcoholic liquor without the written consent of Landlord first obtained. 
Tenant shall comply with all governmental laws, ordinances and regulations
applicable to the use of the Premises and its occupancy and shall promptly
comply with all governmental orders and directions for the correction,
prevention and abatement of any violations in the Building or appurtenant land,
caused or permitted by, or resulting from the specific use (as opposed to office
or manufacturing use generally) by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant’s sole expense.  Other than the permitted Uses
as set forth in the Reference Pages, Tenant shall not do or permit anything to
be done on or about the Premises or bring or keep anything into the Premises
which will in any way increase the rate of any insurance protecting against loss
or damage to the Building or any of its contents by fire or other casualty or
against liability for damage to property or injury to persons in or about the
Building or any part thereof (the “Building Insurance”), and Tenant shall pay as
Additional Rent any increased premium for Building Insurance that is due
entirely to Tenant’s activities in the Premises.  Tenant shall not do or permit
anything to be done on or about the Premises or bring into or keep anything in
the Premises which will in any way invalidate or prevent the procuring of
Building Insurance.

 

1.2                               Tenant shall not, and shall not direct, suffer
or permit any of its agents, contractors, employees, licensees or invitees
(collectively, the “Tenant Entities”) to at any time handle, use, manufacture,
store or dispose of in or about the Premises or the Building any (collectively
“Hazardous Materials”) flammables, explosives, radioactive materials, hazardous
wastes or materials, toxic wastes or materials, or other similar substances,
petroleum products or derivatives or any substance subject to regulation by or
under any federal, state and local laws and ordinances relating to the
protection of the environment or the keeping, use or disposition of
environmentally hazardous materials, substances, or wastes, presently in effect
or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively
“Environmental Laws”), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws, in
the Premises or the Building and appurtenant land or allow the environment to
become contaminated with any Hazardous Materials.  Notwithstanding the
foregoing, Tenant may handle, store, use or dispose of products containing small
quantities of Hazardous Materials to the extent customary and necessary for the
use of the Premises for the permitted Uses; provided that Tenant shall always

 

--------------------------------------------------------------------------------


 

handle, store, use, and dispose of any such Hazardous Materials in a safe and
lawful manner and never allow such Hazardous Materials to contaminate the
Premises, Building and appurtenant land or the environment.  Tenant shall
protect, defend, indemnify and hold each and all of the Landlord Entities (as
defined in Article 30) harmless from and against any and all loss, claims,
liability or costs (including court costs and attorney’s fees) incurred by
reason of any actual or asserted failure of Tenant to fully comply with all
applicable Environmental Laws, or the presence, handling, use or disposition in
or from the Premises of any Hazardous Materials by Tenant or any Tenant Entity
(even though permissible under all applicable Environmental Laws or the
provisions of this Lease), or by reason of any actual or asserted failure of
Tenant to keep, observe, or perform any provision of this Section 1.2.  Landlord
represents and warrants that as of the Commencement Date, Landlord has no
knowledge of the presence of Hazardous Materials in the Premises.

 

1.3                               Tenant and the Tenant Entities will be
entitled to the non-exclusive use of the common areas of the Building as they
exist from time to time during the Term, including shared use of two
(2) tailboard loading docks and the parking facilities, subject to Landlord’s
rules and regulations regarding such use.  Tenant and the Tenant Entities shall
be entitled to use the parking facilities located at the Building at no
additional cost; however, in no event will Tenant or the Tenant Entities park
more vehicles in the parking facilities than the number of spaces allocated to
Tenant according to the parking ratio set forth in this Section 1.3.  The
foregoing shall not be deemed to provide Tenant with an exclusive right to any
parking spaces or any guaranty of the availability of any particular parking
spaces.  The parking ratio at the Building is three (3) parking spaces per 1,000
rentable square feet and parking is available on a first-come-first-served
basis.

 

2.                                      TERM.

 

2.1                               The Term of this Lease shall begin on the date
(“Commencement Date’) which shall be the later of the Scheduled Commencement
Date as shown on the Reference Pages and the date that Landlord shall tender
possession of the Premises to Tenant, and shall terminate on the date as shown
on the Reference Pages (“Termination Date”), unless sooner terminated by the
provisions of this Lease.  Landlord shall tender possession of the Premises with
all base building systems (excluding systems supporting the clean room and other
specialty equipment), including the loading dock leveler, electrical,
mechanical, fire detection and suppression and plumbing systems in good working
order and the HVAC system (including the HVAC rooftop units servicing the
Premises) in working order.  Tenant shall deliver a punch list of items not
completed within thirty (30) days after Landlord tenders possession of the
Premises and Landlord agrees to proceed with due diligence to perform its
obligations regarding such items.

 

2.2                               Intentionally Deleted.

 

2.3                               Tenant, or any agent, employee or contractor
of Tenant, shall be permitted to enter, use or occupy the Premises prior to the
Commencement Date, beginning upon complete execution of this Lease provided
Tenant has complied with the provisions of this Lease, to prepare the Premises
for occupancy.  Such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of rent, including, without
limitation, Tenant’s compliance with the insurance requirements of Article 11. 
Said early possession shall not advance the Commencement Date or the Termination
Date.  Landlord agrees to reasonably cooperate with and not interfere with
Tenant’s efforts to prepare the Premises for occupancy.  If, as a result of any
material interference

 

2

--------------------------------------------------------------------------------


 

or lack of reasonable cooperation by Landlord that causes a delay in the
completion of Tenant’s initial alterations (“Landlord Delay”), Tenant is unable
to complete Tenant’s initial alterations by the Scheduled Commencement Date, the
Commencement Date shall be delayed one day for each day of Landlord Delay.

 

3.                                      RENT.

 

3.1                               Tenant agrees to pay to Landlord the Annual
Rent in effect from time to time by paying the Monthly Installment of Rent then
in effect on or before the first day of each full calendar month during the
Term, except that the first full month’s rent shall be paid upon the execution
of this Lease.  The Monthly Installment of Rent in effect at any time shall be
one-twelfth (1/12) of the Annual Rent in effect at such time.  Rent for any
period during the Term which is less than a full month shall be a prorated
portion of the Monthly Installment of Rent based upon the number of days in such
month.  Said rent shall be paid to Landlord, without deduction or offset and
without notice or demand, at the Rent Payment Address, as set forth on the
Reference Pages, or to such other person or at such other place as Landlord may
from time to time designate in writing.  Unless specified in this Lease to the
contrary, all amounts and sums payable by Tenant to Landlord pursuant to this
Lease shall be deemed additional rent.

 

3.2                               Tenant recognizes that late payment of any
rent or other sum due under this Lease will result in administrative expense to
Landlord, the extent of which additional expense is extremely difficult and
economically impractical to ascertain.  Tenant therefore agrees that if rent or
any other sum is not paid when due and payable pursuant to this Lease on more
than one (I) occasion during any calendar year, beginning with the second (2nd)
such late payment and for every subsequent late payment during such calendar
year, a late charge shall be imposed in an amount equal to the greater of: 
(a) Fifty Dollars ($50.00), or (b) five percent (5%) of the unpaid rent or other
payment.  The amount of the late charge to be paid by Tenant shall be reassessed
and added to Tenant’s obligation for each successive month until paid.  The
provisions of this Section 3.2 in no way relieve Tenant of the obligation to pay
rent or other payments on or before the date on which they are due, nor do the
terms of this Section 3.2 in any way affect Landlord’s remedies pursuant to
Article 19 of this Lease in the event said rent or other payment is unpaid after
date due.

 

4.                                      RENT ADJUSTMENTS.

 

4.1                               For the purpose of this Article 4, the
following terms are defined as follows:

 

4.1.1                     Lease Year:  Each fiscal year (as determined by
Landlord from time to time) falling partly or wholly within the Term.

 

4.1.2                     Expenses:  All costs of operation, maintenance,
repair, replacement and management of the Building (including the amount of any
credits which Landlord may grant to particular tenants of the Building in lieu
of providing any standard services or paying any standard costs described in
this Section 4.1.2 for similar tenants), as determined in accordance with
generally accepted accounting principles, including the following costs by way
of illustration, but not limitation: water and sewer charges; insurance charges
of or relating to all insurance policies and endorsements deemed by Landlord to
be reasonably necessary or desirable and relating in any manner to the
protection, preservation, or operation of the Building or any part thereof;
utility

 

3

--------------------------------------------------------------------------------


 

costs, including, but not limited to, the cost of heat, light, power, steam,
gas; waste disposal; the cost of janitorial services; the cost of security and
alarm services (including any central station signaling system); costs of
cleaning, repairing, replacing and maintaining the common areas, including
parking and landscaping, window cleaning costs; labor costs; costs and expenses
of managing the Building including management and/or administrative fees; air
conditioning maintenance costs; elevator maintenance fees and supplies; material
costs; equipment costs including the cost of maintenance, repair and service
agreements and rental and leasing costs; purchase costs of equipment; current
rental and leasing costs of items which would be capital items if purchased;
tool costs; licenses, permits and inspection fees; wages and salaries; employee
benefits and payroll taxes; accounting and legal fees; any sales, use or service
taxes incurred in connection therewith.  In addition, Landlord shall be entitled
to recover, as additional rent (which, along with any other capital expenditures
constituting Expenses, Landlord may either include in Expenses or cause to be
billed to Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of:  (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems; and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time.  Expenses shall not include depreciation or amortization of the Building
or equipment in the Building except as provided herein, loan principal payments,
costs of alterations of tenants’ premises, leasing commissions, interest
expenses on long-term borrowings or advertising costs.

 

Notwithstanding anything to the contrary set forth in this Lease, Expenses shall
not include the following:

 

4.1.2.1                                   any ground or underlying lease rental;

 

4.1.2.2                                   bad debt expenses and interest,
principal, points and fees on debts or amortization on any mortgage or other
debt instrument encumbering the Building or the lot;

 

4.1.2.3                                   costs which may be considered capital
improvements, capital repairs, capital changes or any other capital costs as
determined under generally accepted accounting principles except for capital
improvements referred to in (i)-(iii) above and required by any laws not in
existence and not in effect as of the Commencement Date, in which case such
costs shall be capitalized and amortized over their useful life determined in
accordance with generally accepted accounting principles;

 

4.1.2.4                                   rentals for items which if purchased,
rather than rented, would constitute a capital cost;

 

4.1.2.5                                   costs incurred by Landlord to the
extent that Landlord is reimbursed by insurance proceeds or is otherwise
reimbursed;

 

4

--------------------------------------------------------------------------------


 

4.1.2.6                                   depreciation, amortization and
interest payments, except on equipment, materials, tools, supplies and vendor
type equipment purchased by Landlord to enable Landlord to supply services
Landlord might otherwise contract for with a third party where such
depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with generally accepted accounting principles, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life;

 

4.1.2.7                                   advertising and promotional
expenditures;

 

4.1.2.8                                   marketing costs, including leasing
commissions, attorneys’ fees (in connection with the negotiation and preparation
of letters, deal memos, letters of intent, leases, subleases and/or
assignments), space planning costs, and other costs and expenses incurred in
connection with lease, sublease and/or assignment negotiations and transactions
with present or prospective tenants or other occupants of the Building;

 

4.1.2.9                                   costs, including permit, license and
inspection costs, incurred with respect to the installation of other tenants’ or
other occupants’ improvements or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Building;

 

4.1.2.10                            expenses in connection with services or
other benefits which are not offered to Tenant or for which Tenant is charged
for directly;

 

4.1.2.11                            costs incurred by Landlord due to the
violation by Landlord or any tenant of the terms and conditions of any lease of
space in the Building;

 

4.1.2.12                            management fees paid or charged by Landlord
in connection with the management of the Building to the extent such management
fee is in excess of the range of management fees for like-kind-of-buildings in
the Billerica market;

 

4.1.2.13                            salaries and other benefits paid to the
employees of Landlord to the extent customarily included in or covered by a
management fee, provided that in no event shall Expenses include salaries and/or
benefits attributable to personnel above the level of Senior Property Manager;

 

4.1.2.14                            intentionally omitted;

 

4.1.2.15                            amounts paid to Landlord or to subsidiaries
or affiliates of Landlord for goods and/or services in the Building to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third patties on a competitive basis;

 

4.1.2.16                            Landlord’s general corporate overhead and
general and administrative expenses;

 

4.1.2.17                            any compensation paid to clerks, attendants
or other persons in commercial concessions operated by Landlord;

 

5

--------------------------------------------------------------------------------


 

4.1.2.18                            services provided, taxes, attributable to,
and costs incurred in connection with the operation of any retail, restaurant
and garage operations for the Building, and any replacement garages or parking
facilities and any shuttle services;

 

4.1.2.19                            costs incurred in connection with upgrading
the Building to comply with laws, rules, regulations and codes in effect prior
to the Commencement Date;

 

4.1.2.20                            all assessments and premiums which are not
specifically charged to Tenant because of what Tenant has done, which can be
paid by Landlord in installments, shall be paid by Landlord in the maximum
number of installments permitted by law and not included as Expenses except in
the year in which the assessment or premium installment is actually paid;

 

4.1.2.21                            costs arising from the negligence or willful
misconduct of Landlord;

 

4.1.2.22                            costs arising from Landlord’s charitable or
political contributions;

 

4.1.2.23                            intentionally omitted;

 

4.1.2.24                            intentionally omitted;

 

4.1.2.25                            costs associated with the operation of the
business of the entity which constitutes Landlord as the same are distinguished
from the costs of operation of the Building, including accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of Tenant may be in issue), costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Building, costs
incurred in connection with any disputes between Landlord and its employees,
between Landlord and Building management, or between Landlord and other tenants
or occupants; or

 

4.1.2.26                            intentionally omitted.

 

4.1.3                     Taxes:  Real estate taxes and any other taxes, charges
and assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor, and all fees, expenses and costs incurred by Landlord in
investigating, protesting, contesting or in any way seeking to reduce or avoid
increase in any assessments, levies or the tax rate pertaining to any Taxes to
be paid by Landlord in any Lease Year.  Taxes shall not include any corporate
franchise, estate, succession, transfer, gift, capital stock tax, inheritance or
net income tax, or tax imposed upon any transfer by Landlord of its interest in
this Lease or the Building or any taxes to be paid by Tenant pursuant to
Article 28.

 

4.2                               Tenant shall pay as additional rent for each
Lease Year Tenant’s Proportionate Share of Expenses and Taxes incurred for such
Lease Year.

 

6

--------------------------------------------------------------------------------


 

4.3                               The annual determination of Expenses shall be
made by Landlord and shall be binding upon Landlord and Tenant, subject to the
provisions of this Section 4.3.  During the Term, Tenant may review, at Tenant’s
sole cost and expense, the books and records supporting such determination in an
office of Landlord, or Landlord’s agent, during normal business hours, upon
giving Landlord five (5) days advance written notice within sixty (60) days
after receipt of such determination, but in no event more often than once in any
one (1) year period, subject to execution of a confidentiality agreement
acceptable to Landlord, and provided that if Tenant utilizes an independent
accountant to perform such review it shall be one of national standing which is
reasonably acceptable to Landlord, is not compensated on a contingency basis and
is also subject to such confidentiality agreement.  If Tenant fails to object to
Landlord’s determination of Expenses within ninety (90) days after receipt, or
if any such objection fails to state with specificity the reason for the
objection, Tenant shall be deemed to have approved such determination and shall
have no further right to object to or contest such determination.  If the audit
discloses any overpayment on the part of Tenant, then Tenant shall be entitled
to a credit on the next succeeding installment of rent for an amount equal to
the overcharge plus interest on the amount of such overcharge from the date on
which same was paid by Tenant until the date refunded by Landlord at the prime
rate then published in The Wall Street Journal, and such credit shall be
extended to succeeding installments of rent in the event such overcharge exceeds
the amount of the next succeeding such installment and, in the event the Term of
this Lease has expired or been earlier terminated, then Tenant shall be entitled
to a refund of such excess from Landlord within thirty (30) days after such date
or expiration or earlier termination.  In addition, in the event such audit by
Tenant discloses such an overcharge in excess of seven percent (7%) of the
amount of Expenses payable in accordance with this Article 4, then Landlord
shall pay to Tenant the reasonable costs and expenses of such audit.  In the
event that during all or any portion of any Lease Year or Base Year, the
Building is not fully rented and occupied Landlord shall make an appropriate
adjustment in occupancy-related Expenses for such year for the purpose of
avoiding distortion of the amount of such Expenses to be attributed to Tenant by
reason of variation in total occupancy of the Building, by employing consistent
and sound accounting and management principles to determine Expenses that would
have been paid or incurred by Landlord had the Building been at least
ninety-five percent (95%) rented and occupied, and the amount so determined
shall be deemed to have been Expenses for such Lease Year.

 

4.4                               Prior to the actual determination thereof for
a Lease Year, Landlord may from time to time estimate Tenant’s liability for
Expenses and/or Taxes under Section 4.2, Article 6 and Article 28 for the Lease
Year or portion thereof.  Landlord will give Tenant written notification of the
amount of such estimate and Tenant agrees that it will pay, by increase of its
Monthly Installments of Rent due in such Lease Year, additional rent in the
amount of such estimate.  Any such increased rate of Monthly Installments of
Rent pursuant to this Section 4.4 shall remain in effect until further written
notification to Tenant pursuant hereto.

 

4.5                               When the above mentioned actual determination
of Tenant’s liability for Expenses and/or Taxes is made for any Lease Year and
when Tenant is so notified in writing, then:

 

4.5.1                     If the total additional rent Tenant actually paid
pursuant to Section 4.3 on account of Expenses and/or Taxes for the Lease Year
is less than Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay
such deficiency to Landlord as additional rent in one lump sum within thirty
(30) days of receipt of Landlord’s bill therefor; and

 

7

--------------------------------------------------------------------------------


 

4.5.2                     If the total additional rent Tenant actually paid
pursuant to Section 4.3 on account of Expenses and/or Taxes for the Lease Year
is more than Tenant’s liability for Expenses and/or Taxes, then Landlord shall
credit the difference against the then next due payments to be made by Tenant
under this Article 4, or, if the Lease has terminated, refund the difference in
cash.

 

4.6                               If the Commencement Date is other than
January 1 or if the Termination Date is other than December 31, Tenant’s
liability for Expenses and Taxes for the Lease Year in which said Date occurs
shall be prorated based upon a three hundred sixty-five (365) day year.

 

5.                                      SECURITY DEPOSIT.

 

5.1                               Tenant shall deposit the Security Deposit with
Landlord upon the execution of this Lease. Said sum shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default.  If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default.  If any portion is so used, Tenant shall within five
(5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease.  Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit.  If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled.

 

5.2                               The required Security Deposit shall be in the
form of an Irrevocable Standby Letter of Credit in favor of Landlord (the
“letter of credit”) in the amount set forth on the Reference Pages.  Under any
circumstance under which Landlord is entitled the use of all or a part of the
Security Deposit, then, Landlord, in addition to all other rights and remedies
provided under the Lease, shall have the right to draw down the full balance of
the letter of credit and retain the proceeds.  The following terms and
conditions shall govern the letter of credit:

 

5.2.1                     Upon expiration of the Term, the letter of credit
shall be returned to Tenant when Tenant is entitled to return of its Security
Deposit.

 

5.2.2                     The letter of credit shall be in favor of Landlord,
shall be issued by a commercial bank reasonably acceptable to Landlord having a
Standard & Poors rating of “A” or better, shall comply with all of the terms and
conditions of this Section 5.2 and shall otherwise be in form reasonably
acceptable to Landlord.  The initial letter of credit shall have an expiration
date not earlier than fifteen (15) months after the Commencement Date.  A draft
of the form of letter of credit must be submitted to Landlord for its approval
prior to issuance.  Landlord hereby consents to the use of either Citizens Bank
and Silicon Valley Bank for the issuance of the letter of credit pursuant to
this Article 5.

 

8

--------------------------------------------------------------------------------


 

5.2.3                     The letter of credit or any replacement letter of
credit shall be irrevocable for the term thereof and shall automatically renew
on a year to year basis until a period ending not earlier than three (3) months
after the Termination Date (“End Date”) without any action whatsoever on the
part of Landlord; provided that the issuing bank shall have the right not to
renew the letter of credit by giving written notice to Landlord not less than
sixty (60) days prior to the expiration of the then current term of the letter
of credit that it does not intend to renew the letter of credit.  Tenant
understands that the election by the issuing bank not to renew the letter of
credit shall not, in any event, diminish the obligation of Tenant to maintain
such an irrevocable letter of credit in favor of Landlord through such date.

 

5.2.4                     Landlord, or its then managing agent, shall have the
right from time to time to make one or more draws on the letter of credit at any
time that an Event of Default has occurred.  The letter of credit must state
that it can be presented for payment at the office of the issuer or an approved
correspondent in the metropolitan Boston, Massachusetts area.  Funds may be
drawn down on the letter of credit upon presentation to the issuing or
corresponding bank of Landlord’s (or Landlord’s then managing agent’s)
certificate stating as follows:

 

“Beneficiary is entitled to draw on this credit pursuant to that certain Lease
dated for reference September 7, 2007 between RAR2 BOSTON INDUSTRIAL QRS —
MA, INC., a Maryland corporation, as Landlord and AUSHON BIOSYSTEMS, INC., a
Delaware corporation, as Tenant, as amended from time to time.”

 

It is understood that if Landlord or its managing agent be a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership), or any authorized
party (if another entity).

 

5.2.5                     Tenant acknowledges and agrees (and the letter of
credit shall so state) that the letter of credit shall be honored by the issuing
bank without inquiry as to the truth of the statements set forth in such draw
request and regardless of whether the Tenant disputes the content of such
statement.

 

5.2.6                     In the event of a transfer of Landlord’s interest in
the Premises, Landlord shall have the right to transfer the letter of credit to
the transferee and thereupon the Landlord shall, without any further agreement
between the parties, be released by Tenant from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of said letter of credit to a new landlord; and Tenant shall pay all fees to the
issuer necessary to effect and evidence such transfer.

 

5.2.7                     Without limiting the generality of the foregoing, if
the letter of credit expires earlier than the End Date, or the issuing bank
notifies Landlord that it will not renew the letter of credit, Landlord shall
accept a renewal thereof or substitute letter credit (such renewal or substitute
letter of credit to be in effect not later than thirty (30) days prior to the
expiration of the expiring letter of credit), irrevocable and automatically
renewable as above provided to the End Date upon the same terms as the expiring
letter of credit or upon such other terms as may be acceptable to Landlord. 
However, if (i) the letter of credit is not timely renewed, or (ii) a substitute
letter of credit, complying with all of the terms and conditions of this
Section is not timely received, then

 

9

--------------------------------------------------------------------------------


 

Landlord may present the expiring letter of credit to the issuing bank, and the
entire sum so obtained shall be paid to Landlord, to be held by Landlord until
Tenant would otherwise be entitled to the return of the letter of credit, and to
be retained by Landlord if a default occurs.

 

5.2.8                     In the event Tenant (i) demonstrates to Landlord’s
reasonable satisfaction that it has secured no less than $5,000,000.00 of equity
infusion and (ii) is not then in default beyond any applicable cure period,
Landlord shall permit the amount of the letter of credit to be reduced by fifty
percent (50%).

 

6.                                      ALTERATIONS.

 

6.1                               Except for those, if any, specifically
provided for in Exhibit B to this Lease, Tenant shall not make or suffer to be
made any alterations, additions, or improvements, including, but not limited to,
the attachment of any fixtures or equipment in, on, or to the Premises or any
part thereof or the making of any improvements as required by Article 7, without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed.  When applying for such consent, Tenant shall,
if requested by Landlord, famish complete plans and specifications for such
alterations, additions and improvements.  Landlord’s consent shall not be
required with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate for any particular project do not cost more
than the greater of (i) $25,000 and (ii) $5.00 per rentable square foot of that
portion of the Premises affected by the alterations in question.

 

6.2                               In the event Landlord consents to the making
of any such alteration, addition or improvement by Tenant, the same shall be
made by using either Landlord’s contractor or a contractor reasonably approved
by Landlord, in either event at Tenant’s sole cost and expense.  If Tenant shall
employ any contractor other than Landlord’s contractor and such other contractor
or any subcontractor of such other contractor shall employ any non-union labor
or supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor.  In any event Landlord may charge Tenant a
construction management fee not to exceed three percent (3%) of the cost of such
work to cover its overhead as it relates to such proposed work, plus third-party
costs actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due ten (10) business days after
Landlord’s demand.

 

6.3                               All alterations, additions or improvements
proposed by Tenant shall be constructed in accordance with all government laws,
ordinances, rules and regulations, using Building standard materials where
applicable, and Tenant shall, prior to construction, provide the additional
insurance required under Article II in such case, and also all such assurances
to Landlord as Landlord shall reasonably require to assure payment of the costs
thereof, including but not limited to, notices of non-responsibility, waivers of
lien, surety company performance bonds and funded construction escrows and to
protect Landlord and the Building and appurtenant land against any loss from any
mechanic’s, materialmen’s or other liens.  Tenant shall pay in addition to any
sums due pursuant to Article 4, any increase in real estate taxes attributable
to any such alteration, addition or improvement for so long, during the Term, as
such increase is ascertainable; at

 

10

--------------------------------------------------------------------------------


 

Landlord’s election said sums shall be paid in the same way as sums due under
Article 4.  Landlord may, as a condition to its consent to any particular
alterations or improvements, require Tenant to deposit with Landlord the amount
reasonably estimated by Landlord as sufficient to cover the cost of removing
such alterations or improvements and restoring the Premises, to the extent
required under Section 26.2.

 

7.                                      REPAIR.

 

7.1                               Landlord shall have no obligation to alter,
remodel, improve, repair, decorate or paint the Premises, except as specified in
Exhibit B if attached to this Lease and except that Landlord shall repair and
maintain the structural portions of the roof, foundation and walls of the
Building.  By taking possession of the Premises, Tenant accepts them as being in
good order, condition and repair and in the condition in which Landlord is
obligated to deliver them, including the work to be performed by Landlord
pursuant to Section 2.1 and Exhibit B, except as set forth in the punch list to
be delivered pursuant to Section 2.1.  It is hereby understood and agreed that
no representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically set forth in this
Lease.  Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to
Landlord by Tenant.

 

7.2                               Tenant shall at its own cost and expense keep
and maintain all parts of the Premises and such portion of the Building and
improvements as are within the exclusive control of Tenant in good condition,
promptly making all necessary repairs and replacements, whether ordinary or
extraordinary, with materials and workmanship of the same character, kind and
quality as the original (including, but not limited to, repair and replacement
of all fixtures installed by Tenant, water heaters serving the Premises,
windows, glass and plate glass, doors, skylights, any special office entries,
interior walls and finish work, floors and floor coverings, heating and air
conditioning systems exclusively serving the Premises, electrical systems and
fixtures, sprinkler systems, dock boards, truck doors, dock bumpers, plumbing
work and fixtures, and performance of regular removal of trash and debris). 
Tenant as part of its obligations hereunder shall keep the Premises in a clean
and sanitary condition.  Tenant will, as far as possible, keep all such parts of
the Premises from falling out of repair, and upon termination of this Lease in
any way Tenant will yield up the Premises to Landlord in as good a condition as
on the Commencement date, reasonable wear and tear and loss by fire or other
casualty excepted (but not excepting any damage to glass).  Tenant shall, at its
own cost and expense, repair any damage to the Premises or the Building
resulting from and/or caused in whole or in part by the negligence or misconduct
of Tenant, its agents, employees, contractors, invitees, or any other person
entering upon the Premises as a result of Tenant’s business activities or caused
by Tenant’s default hereunder.

 

7.3                               Except as provided in Article 22, there shall
be no abatement of rent and no liability of Landlord by reason of any injury to
or interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or to fixtures, appurtenances and equipment in the Building.  Except to the
extent, if any, prohibited by law, Tenant waives the right to make repairs at
Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.

 

11

--------------------------------------------------------------------------------

 

7.4                               Tenant shall, at its own cost and expense,
enter into a regularly scheduled preventive maintenance/service contract with a
maintenance contractor approved by Landlord for servicing all heating and air
conditioning systems and equipment exclusively serving the Premises (and a copy
thereof shall be furnished to Landlord).  The service contract must include all
services suggested by the equipment manufacturer in the operation/maintenance
manual and must become effective within thirty (30) days of the date Tenant
takes possession of the Premises.  Should Tenant fail to do so, Landlord may,
upon notice to Tenant, enter into such a maintenance/ service contract on behalf
of Tenant or perform the work and in either case, charge Tenant the cost thereof
along with a reasonable amount for Landlord’s overhead.

 

7.5                               Landlord and Tenant acknowledge and agree that
as a material inducement to enter into this Lease, Landlord has agreed to
replace the base-building HVAC roof top units that service the Premises (“HVAC
Replacement Units”) with two (30 ton) gas-fired units and Landlord will place
the VAV boxes within the Premises in good working order.  Landlord shall
complete its HVAC work within one hundred twenty (120) days from the complete
execution of this Lease, subject to any force majeure and any Tenant-caused
delay.  Notwithstanding any provision to the contrary, for the period from the
Commencement Date until twelve (12) months after completion of the installation
of the HVAC Replacement Units, Landlord shall be responsible for repair of the
HVAC roof top units which service the Premises and the cost for such repair
shall not be charged-back to the Tenant unless the need for such repair was due
to Tenant’s failure to properly complete the preventive maintenance on such
units or resulted from damage caused by the Tenant.  Tenant shall be responsible
for preventive maintenance also on the HVAC Replacement Units once installed. 
After the aforesaid twelve month period, Tenant shall also be responsible for
repair and replacement of the HVAC Replacement Units to the extent required
under this Lease.  After such twelve month period, Landlord shall assign to
Tenant, if it is able to do so, any warranties that exist relating to the HVAC
Replacement Units and, if it is unable to assign any such warranties, Landlord
will, upon Tenant’s written request, enforce any such warranties as needed. 
Following twelve months after Landlord’s installation of the HVAC Replacement
Units, any replacement or maintenance and repair in excess of 510,000.00 of the
base building HVAC units serving the Premises shall be deem a capital
expenditure and shall be performed by Landlord and, in such event, the costs to
the Landlord shall be amortized over the reasonable life of such expenditures in
accordance with generally accepted accounting principles, with interest on the
unamortized amount at one percent (1%) in excess of the Wall Street Journal
prime lending rate announced from time to time and Tenant shall be responsible
to pay as additional rent equal monthly installments of such amortized cost but
not beyond the expiration of the Term and any extension thereof.

 

8.                                      LIENS.  Tenant shall keep the Premises,
the Building and appurtenant land and Tenant’s leasehold interest in the
Premises free from any liens arising out of any services, work or materials
performed, furnished, or contracted for by Tenant, or obligations incurred by
Tenant.  In the event that Tenant fails, within ten (10) days following the
imposition of any such lien, to either cause the same to be released of record
or provide Landlord with insurance against the same issued by a major title
insurance company or such other protection against the same as Landlord shall
accept (such failure to constitute an Event of Default), Landlord shall have the
right to cause the same to be released by such means as it shall deem proper,
including payment of the claim giving rise to such lien.  All such sums paid by
Landlord and all expenses incurred by it in connection therewith shall be
payable to it by Tenant within five (5) days of Landlord’s demand.

 

12

--------------------------------------------------------------------------------


 

9.                                      ASSIGNMENT AND SUBLETTING.

 

9.1                               Tenant shall not have the right to assign or
pledge this Lease or to sublet the whole or any part of the Premises whether
voluntarily or by operation of law, or permit the use or occupancy of the
Premises by anyone other than Tenant, and shall not make, suffer or permit such
assignment, subleasing or occupancy without the prior written consent of
Landlord, such consent not to be unreasonably withheld, and said restrictions
shall be binding upon any and all assignees of the Lease and subtenants of the
Premises. In the event Tenant desires to sublet, or permit such occupancy of,
the Premises, or any portion thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least sixty (60) days but no more than one
hundred twenty (120) days prior to the proposed commencement date of such
subletting or assignment, which notice shall set forth the name of the proposed
subtenant or assignee, the relevant terms of any sublease or assignment and
copies of financial reports and other relevant financial information of the
proposed subtenant or assignee.

 

9.2                               Notwithstanding any assignment or subletting,
permitted or otherwise, Tenant shall at all times remain directly, primarily and
fully responsible and liable for the payment of the rent specified in this Lease
and for compliance with all of its other obligations under the terms, provisions
and covenants of this Lease.  Upon the occurrence of an Event of Default, if the
Premises or any part of them are then assigned or sublet, Landlord, in addition
to any other remedies provided in this Lease or provided by law, may, at its
option, collect directly from such assignee or subtenant all rents due and
becoming due to Tenant under such assignment or sublease and apply such rent
against any sums due to Landlord from Tenant under this Lease, and no such
collection shall be construed to constitute a novation or release of Tenant from
the further performance of Tenant’s obligations under this Lease.

 

9.3                               In addition to Landlord’s right to approve of
any subtenant or assignee, Landlord shall have the option, in its sole
discretion, in the event of any proposed subletting of the entire Premises or
assignment of this Lease, to terminate this Lease, or in the case of a proposed
subletting of less than the entire Premises, to recapture the portion of the
Premises to be sublet, as of the date the subletting or assignment is to be
effective.  The option shall be exercised, if at all, by Landlord giving Tenant
written notice given by Landlord to Tenant within thirty (30) days following
Landlord’s receipt of Tenant’s written notice as required above.  However, if
Tenant notifies Landlord, within five (5) days after receipt of Landlord’s
termination notice, that Tenant is rescinding its proposed assignment or
sublease, the termination notice shall be void and the Lease shall continue in
full force and effect.  If this Lease shall be terminated with respect to the
entire Premises pursuant to this Section, the Term of this Lease shall end on
the date stated in Tenant’s notice as the effective date of the sublease or
assignment as if that date had been originally fixed in this Lease for the
expiration of the Term.  If Landlord recaptures under this Section only a
portion of the Premises, the rent (including all additional rent) to be paid
from time to time during the unexpired Term shall abate proportionately based on
the proportion by which the approximate square footage of the remaining portion
of the Premises shall be less than that of the Premises as of the date
immediately prior to such recapture.  Tenant shall, at Tenant’s own cost and
expense, discharge in full any outstanding commission obligation which may be
due and owing as a result of any proposed assignment or subletting, whether or
not the Premises are recaptured pursuant to this Section 9.3 and rented by
Landlord to the proposed tenant or any other tenant.

 

13

--------------------------------------------------------------------------------


 

9.4                               In the event that Tenant sells, sublets,
assigns or transfers this Lease, Tenant shall pay to Landlord as additional rent
an amount equal to fifty percent (50%) of any Increased Rent (as defined below),
less the Costs Component (as defined below), when and as such Increased Rent is
received by Tenant.  As used in this Section, “Increased Rent” shall mean the
excess of (i) all rent and other consideration which Tenant is entitled to
receive by reason of any sale, sublease, assignment or other transfer of this
Lease, over (ii) the rent otherwise payable by Tenant under this Lease at such
time.  For purposes of the foregoing, any consideration received by Tenant in
form other than cash shall be valued at its fair market value as determined by
Landlord in good faith.  The “Costs Component- is that amount which, if paid
monthly, would fully amortize on a straight-line basis, over the entire period
for which Tenant is to receive Increased Rent, the reasonable costs incurred by
Tenant for leasing commissions, tenant improvements, advertising costs and all
other costs incurred by Tenant in connection with such sublease, assignment or
other transfer.

 

9.5                               Notwithstanding any other provision hereof, it
shall be considered reasonable for Landlord to withhold its consent to any
assignment of this Lease or sublease of any portion of the Premises if at the
time of either Tenant’s notice of the proposed assignment or sublease or the
proposed commencement date thereof, there shall exist any uncured default of
Tenant or matter which will become a default of Tenant with passage of time
unless cured, or if the proposed assignee or sublessee is an entity:  (a) with
which Landlord is already in negotiation; (b) is already an occupant of the
Building unless Landlord is unable to provide the amount of space required by
such occupant; (c) is a governmental agency; (d) is incompatible with the
character of occupancy of the Building; (e) with which the payment for the
sublease or assignment is determined in whole or in part based upon its net
income or profits; or (f) would subject the Premises to a use which would: 
(i) violate any exclusive right granted to another tenant of the Building;
(ii) require any addition to or modification of the Premises or the Building in
order to comply with building code or other governmental requirements; or,
(iii) involve a violation of Section 1.2.  Tenant expressly agrees that for the
purposes of any statutory or other requirement of reasonableness on the part of
Landlord, Landlord’s refusal to consent to any assignment or sublease for any of
the reasons described in this Section 9.5, shall be conclusively deemed to be
reasonable.

 

9.6                               Upon any request to assign or sublet, Tenant
will pay to Landlord the Assignment/Subletting Fee plus, on demand, a sum equal
to all of Landlord’s costs (not to exceed $5,000), including reasonable
attorney’s fees, incurred in investigating and considering any proposed or
purported assignment or pledge of this Lease or sublease of any of the Premises,
regardless of whether Landlord shall consent to, refuse consent, or determine
that Landlord’s consent is not required for, such assignment, pledge or
sublease.  Any purported sale, assignment, mortgage, transfer of this Lease or
subletting which does not comply with the provisions of this Article 9 shall be
void.

 

9.7                               Except as provided in Section 9.8, if Tenant
is a corporation, limited liability company, partnership or trust, any transfer
or transfers of or change or changes within any twelve (12) month period in the
number of the outstanding voting shares of the corporation or limited liability
company, the general partnership interests in the partnership or the identity of
the persons or entities controlling the activities of such partnership or trust
resulting in the persons or entities owning or controlling a majority of such
shares, partnership interests or activities of such partnership or trust at the
beginning of such period no longer having such ownership or control shall be
regarded as equivalent to an assignment of this Lease to the persons or entities
acquiring

 

14

--------------------------------------------------------------------------------


 

such ownership or control and shall be subject to all the provisions of this
Article 9 to the same extent and for all intents and purposes as though such an
assignment

 

9.8                               Notwithstanding the foregoing provisions of
this Article to the contrary, Tenant shall be permitted to assign this Lease, or
sublet all or a portion of the Premises, to an Affiliate of Tenant without the
prior consent of Landlord, if all of the following conditions are first
satisfied:

 

9.8.1                     Tenant shall not then be in default under this Lease;

 

9.8.2                     a fully executed copy of such assignment or sublease,
the assumption of this Lease by the assignee or acceptance of the sublease by
the sublessee, and such other information regarding the assignment or sublease
as Landlord may reasonably request, shall have been delivered to Landlord;

 

9.8.3                     the Premises shall continue to be operated solely for
the use specified in the Reference Page or other use acceptable to Landlord in
its sole discretion;

 

9.8.4                     any guarantor of this Lease reaffirms that its
Guaranty remains in full force and effect; and

 

9.8.5                     Tenant shall pay all costs reasonably incurred by
Landlord in connection with such assignment or subletting, including without
limitation attorneys’ fees (not to exceed $1,000.00).

 

Tenant acknowledges (and, at Landlord’s request. at the time of such assignment
or subletting shall confirm) that in each instance Tenant shall remain liable
for performance of the terms and conditions of the Lease despite such assignment
or subletting.  As used herein the term “Affiliate” shall mean an entity which
(i) directly or indirectly controls Tenant or (ii) is under the direct or
indirect control of Tenant or (iii) is under common direct or indirect control
with Tenant, (iv) is the successor in interest to Tenant by way of merger or
consolidation, or by sale of all of the stock of Tenant or of all of the assets
of Tenant, so long as the tangible net worth of the surviving or successor
entity following such transaction is at least as much as the tangible net worth
of Tenant immediately preceding the transaction or at the Commencement Date,
whichever is higher.  Control shall mean ownership of fifty-one percent (51%) or
more of the voting securities or rights of the controlled entity.

 

10.                               INDEMNIFICATION.

 

10.1                        None of the Landlord Entities shall be liable and
Tenant hereby waives all claims against them for any damage to any property or
any injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors.  Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of
(a) any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to

 

15

--------------------------------------------------------------------------------


 

death) to any person occurring in, on or about the Premises or the Building to
the extent that such injury or damage shall be caused by or arise from any
actual or alleged act, neglect, fault, or omission by or of Tenant or any Tenant
Entity to meet any standards imposed by any duty with respect to the injury or
damage; (b) the conduct or management of any work or thing whatsoever done by
the Tenant in or about the Premises or from transactions of the Tenant
concerning the Premises; (c) Tenant’s failure to comply with any and all
governmental laws, ordinances and regulations applicable to the condition or use
of the Premises or its occupancy; or (d) any breach or default on the part of
Tenant in the performance of any covenant or agreement on the part of the Tenant
to be performed pursuant to this Lease.  The provisions of this Article shall
survive the termination of this Lease with respect to any claims or liability
accruing prior to such termination.

 

10.2                        Landlord shall protect, indemnify and hold the
Tenant harmless from and against any and all loss, claims, liability or
reasonable costs (including court costs and reasonable attorney’s fees) incurred
by reason of (a) any damage to any property (including but not limited to
property of Tenant) or any injury (including but not limited to death) to any
person in or about the Premises or the Building to the extent such injury or
damage shall be caused by or arise from any gross negligence or willful
misconduct by Landlord; or (b) any breach or default on the part of Landlord in
the performance of any covenant or agreement on the part of the Landlord to be
performed pursuant to this Lease.  The provisions of this Article shall survive
the termination of this Lease with respect to any claims or liability accruing
prior to such termination.

 

11.                               INSURANCE.

 

11.1                        Tenant shall keep in force throughout the Term: 
(a) a Commercial General Liability insurance policy or policies to protect the
Landlord Entities against any liability to the public or to any invitee of
Tenant or a Landlord Entity incidental to the use of or resulting from any
accident occurring in or upon the Premises with a limit of not less than
$1,000,000 per occurrence and not less than $2,000,000 in the annual aggregate,
or such larger amount as Landlord may prudently require from time to time to the
extent not outside of the range of coverage required in like-kind of buildings
in the Billerica market area, covering bodily injury and property damage
liability and $1,000,000 products/completed operations aggregate; (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $1,000,000 per accident; (c) Worker’s Compensation Insurance with
limits as required by statute and Employers Liability with limits of $500,000
each accident, $500,000 disease policy limit, $500,000 disease—each employee;
(d) All Risk or Special Form coverage protecting Tenant against loss of or
damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured.

 

11.2                        The aforesaid policies shall (a) be provided at
Tenant’s expense; (b) name the Landlord Entities as additional insureds (General
Liability) and loss payee (Property—Special Form); (c) be issued by an insurance
company with a minimum Best’s rating of “A-:VII” during the Term; and
(d) provide that said insurance shall not be canceled unless thirty (30) days
prior written notice (ten days for non-payment of premium) shall have been given
to Landlord; a certificate of Liability insurance on ACORD Form 25 and a
certificate of Property insurance on ACORD Form 27 shall be delivered to
Landlord by Tenant upon the Commencement Date and at least thirty (30) days
prior to each renewal of said insurance.

 

16

--------------------------------------------------------------------------------


 

11.3                        Whenever Tenant shall undertake any alterations,
additions or improvements in, to or about the Premises (“Work”) the aforesaid
insurance protection must extend to and include injuries to persons and damage
to property arising in connection with such Work, without limitation including
liability under any applicable structural work act, and such other insurance as
Landlord shall require; and the policies of or certificates evidencing such
insurance must be delivered to Landlord prior to the commencement of any such
Work.

 

12.                               WAIVER OF SUBROGATION.  So long as their
respective insurers so permit, Tenant and Landlord hereby mutually waive their
respective rights of recovery against each other for any loss insured by fire,
extended coverage, All Risks or other insurance now or hereafter existing for
the benefit of the respective party but only to the extent of the net insurance
proceeds payable under such policies.  Each party shall obtain any special
endorsements required by their insurer to evidence compliance with the
aforementioned waiver.

 

13.                               SERVICES AND UTILITIES.  Tenant shall pay for
all water, gas, heat, light, power, telephone, sewer, sprinkler system charges
and other utilities and services used on or from the Premises, together with any
taxes, penalties, and surcharges or the like pertaining thereto and any
maintenance charges for utilities.  Tenant shall furnish all electric light
bulbs, tubes and ballasts, battery packs for emergency lighting and fire
extinguishers.  If any such services are not separately metered to Tenant,
Tenant shall pay such proportion of all charges jointly metered with other
premises as determined by Landlord, in its sole discretion, to be reasonable. 
Any such charges paid by Landlord and assessed against Tenant shall be
immediately payable to Landlord without mark-up on demand and shall be
additional rent hereunder.  Tenant will not, without the written consent of
Landlord, contract with a utility provider to service the Premises with any
utility, including, but not limited to, telecommunications, electricity, water,
sewer or gas, which is not previously providing such service to other tenants in
the Building.  Landlord shall in no event be liable for any interruption or
failure of utility services on or to the Premises.

 

14.                               HOLDING OVER.  Tenant shall pay Landlord for
each day Tenant retains possession of the Premises or part of them after
termination of this Lease by lapse of time or otherwise at the rate (“Holdover
Rate”) which shall be One Hundred Fifty Percent (150%) of the greater of (a) the
amount of the Annual Rent for the last period prior to the date of such
termination plus all Rent Adjustments under Article 4; and (b) the then market
rental value of the Premises as determined by Landlord assuming a new lease of
the Premises of the then usual duration and other terms, in either case,
prorated on a daily basis, and also pay all damages (excluding consequential
damages) sustained by Landlord by reason of such retention.  If Landlord gives
notice to Tenant of Landlord’s election to such effect, such holding over shall
constitute renewal of this Lease for a period from month to month or one
(1) year, whichever shall be specified in such notice, in either case at the
Holdover Rate, but if the Landlord does not so elect, no such renewal shall
result notwithstanding acceptance by Landlord of any sums due hereunder after
such termination; and instead, a tenancy at sufferance at the Holdover Rate
shall be deemed to have been created.  In any event, no provision of this
Article 14 shall be deemed to waive Landlord’s right of reentry or any other
right under this Lease or at law.

 

15.                               SUBORDINATION.  This Lease shall be subject
and subordinate at all times to ground or underlying leases and to the lien of
any mortgages or deeds of trust now or hereafter placed on, against or affecting
the Building, Landlord’s interest or estate in the Building, or any ground or

 

17

--------------------------------------------------------------------------------


 

underlying lease; provided, however, that if the lessor, mortgagee, trustee, or
holder of any such mortgage or deed of trust elects to have Tenant’s interest in
this Lease be superior to any such instrument, then, by notice to Tenant, this
Lease shall be deemed superior, whether this Lease was executed before or after
said instrument.  Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver within ten (10) days of Landlord’s request such further
instruments evidencing such subordination or superiority of this Lease as may be
required by Landlord.  At Tenant’s request and at Tenant’s sole expense,
Landlord shall use commercially reasonable efforts to obtain from its current
(if any) and any future mortgagee a non-disturbance agreement in favor of
Tenant, but the failure to obtain such non-disturbance agreement shall not be a
failure of condition of this Lease.  Tenant shall reimburse Landlord for any
fees and charges imposed by said mortgagee in connection with the
non-disturbance agreement, as well as for reasonable attorneys’ fees and costs
incurred by Landlord.

 

16.                               RULES AND REGULATIONS.  Tenant shall
faithfully observe and comply with all the rules and regulations as set forth in
Exhibit D to this Lease and all reasonable and non-discriminatory modifications
of and additions to them from time to time put into effect by Landlord. 
Landlord shall not be responsible to Tenant for the non-performance by any other
tenant or occupant of the Building of any such rules and regulations.

 

17.                               REENTRY BY LANDLORD.

 

17.1                        Landlord reserves and shall at all times have the
right to re-enter the Premises to inspect the same, to show said Premises to
prospective purchasers, mortgagees or tenants, and to alter, improve or repair
the Premises and any portion of the Building, without abatement of rent, and may
for that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonably.  Landlord shall have the right at any time to change the
arrangement and/or locations of entrances, or passageways, doors and doorways,
and corridors, windows, elevators, stairs, toilets or other public parts of the
Building and to change the name, number or designation by which the Building is
commonly known.  In the event that Landlord damages any portion of any wall or
wall covering, ceiling, or floor or floor covering within the Premises, Landlord
shall repair or replace the damaged portion to match the original as nearly as
commercially reasonable but shall not be required to repair or replace more than
the portion actually damaged.  Tenant hereby waives any claim for damages for
any injury or inconvenience to or interference with Tenant’s business, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
by any action of Landlord authorized by this Article 17.  Notwithstanding
anything to the contrary contained herein, except for an emergency, Landlord
agrees to comply with any reasonable security procedures imposed by Tenant,
provided such procedures have been communicated to Landlord, prior to entering
the Premises, including the execution of a reasonable non-disclosure agreement,
and use commercially reasonable efforts to cause any third party entering the
Premises with Landlord or on Landlord’s behalf to comply with such procedures.

 

17.2                        For each of the aforesaid purposes, Landlord shall
at all times have and retain a key with which to unlock all of the doors in the
Premises, excluding Tenant’s vaults and safes or special

 

18

--------------------------------------------------------------------------------


 

security areas (designated in advance), and Landlord shall have the right to use
any and all means which Landlord may deem proper to open said doors in an
emergency to obtain entry to any portion of the Premises.  As to any portion to
which access cannot be had by means of a key or keys in Landlord’s possession
and to which Tenant does not permit access on no less than one (1) business
days’ written notice from Landlord (except in the case of an emergency, in which
case no such notice shall be required), Landlord is authorized to gain access by
such means as Landlord shall elect and the cost of repairing any damage
occurring in doing so shall be borne by Tenant and paid to Landlord within five
(5) days of Landlord’s demand.

 

18.                               DEFAULT.

 

18.1                        Except as otherwise provided in Article 20, the
following events shall be deemed to be Events of Default under this Lease:

 

18.1.1              Tenant shall fail to pay when due any sum of money becoming
due to be paid to Landlord under this Lease, whether such sum be any installment
of the rent reserved by this Lease, any other amount treated as additional rent
under this Lease, or any other payment or reimbursement to Landlord required by
this Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of ten (10) days after written notice that
such payment was not made when due, but if any such notice shall be given twice
in any twelve (12) month period, for the twelve (12) month period commencing
with the date of the second such notice, the failure to pay within ten
(10) business days after due any additional sum of money becoming due to be paid
to Landlord under this Lease during such period shall be an Event of Default,
without notice.

 

18.1.2              Tenant shall fail to comply with any term, provision or
covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within twenty (20) business days
(forthwith, if the failure involves a hazardous condition) after written notice
of such failure to Tenant provided, however, that such failure shall not be an
event of default if such failure could not reasonably be cured during such
twenty (20) business day period, Tenant has commenced the cure within such
twenty (20) business day period and thereafter is diligently pursuing such cure
to completion, but the total aggregate cure period shall not exceed one hundred
twenty (120) days.

 

18.1.3              Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only.

 

18.1.4              Tenant shall become insolvent, admit in writing its
inability to pay its debts generally as they become due, file a petition in
bankruptcy or a petition to take advantage of any insolvency statute, make an
assignment for the benefit of creditors, make a transfer in fraud of creditors,
apply for or consent to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.

 

18.1.5              A court of competent jurisdiction shall enter an order,
judgment or decree adjudicating Tenant bankrupt, or appointing a receiver of
Tenant, or of the whole or any substantial

 

19

--------------------------------------------------------------------------------


 

part of its property, without the consent of Tenant, or approving a petition
filed against Tenant seeking reorganization or arrangement of Tenant under the
bankruptcy laws of the United States, as now in effect or hereafter amended, or
any state thereof, and such order, judgment or decree shall not be vacated or
set aside or stayed within sixty (60) days from the date of entry thereof.

 

19.                               REMEDIES.

 

19.1                        Except as otherwise provided in Article 20, upon the
occurrence of any of the Events of Default described or referred to in
Article 18, Landlord shall have the option to pursue any one or more of the
following remedies without any notice or demand whatsoever, concurrently or
consecutively and not alternatively:

 

19.1.1              Landlord may, at its election, terminate this Lease or
terminate Tenant’s right to possession only, without terminating the Lease.

 

19.1.2              Upon any termination of this Lease, whether by lapse of time
or otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

 

19.1.3              Upon any termination of this Lease, whether by lapse of time
or otherwise, Landlord shall be entitled to recover as damages, all rent,
including any amounts treated as additional rent under this Lease, and other
sums due and payable by Tenant on the date of termination, plus as liquidated
damages and not as a penalty, an amount equal to the sum of: (a) an amount equal
to the then present value of the rent reserved in this Lease for the residue of
the stated Term of this Lease including any amounts treated as additional rent
under this Lease and all other sums provided in this Lease to be paid by Tenant,
minus the fair rental value of the Premises for such residue; (b) the value of
the time and expense necessary to obtain a replacement tenant or tenants, and
the estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant.

 

19.1.4              Upon any termination of Tenant’s right to possession only
without termination of the Lease:

 

19.1.4.1                            Neither such termination of Tenant’s right
to possession nor Landlord’s taking and holding possession thereof as provided
in Section 19.1.2 shall terminate the Lease or release Tenant, in whole or in
part, from any obligation, including Tenant’s obligation to pay the rent,
including any amounts treated as additional rent, under this Lease for the full
Term, and if Landlord so elects Tenant shall continue to pay to Landlord the
entire amount of the rent as

 

20

--------------------------------------------------------------------------------


 

and when it becomes due, including any amounts treated as additional rent under
this Lease, for the remainder of the Term plus any other sums provided in this
Lease to be paid by Tenant for the remainder of the Term.

 

19.1.4.2                            Landlord shall use commercially reasonable
efforts to relet the Premises or portions thereof to the extent required by
applicable law.  Landlord and Tenant agree that nevertheless Landlord shall at
most be required to use only the same efforts Landlord then uses to lease
premises in the Building generally and that in any case that Landlord shall not
be required to give any preference or priority to the showing or leasing of the
Premises or portions thereof over any other space that Landlord may be leasing
or have available and may place a suitable prospective tenant in any such other
space regardless of when such other space becomes available and that Landlord
shall have the right to relet the Premises for a greater or lesser term than
that remaining under this Lease, the right to relet only a portion of the
Premises, or a portion of the Premises or the entire Premises as a part of a
larger area, and the right to change the character or use of the Premises.  In
connection with or in preparation for any reletting, Landlord may, but shall not
be required to, make repairs, alterations and additions in or to the Premises
and redecorate the same to the extent Landlord deems necessary or desirable, and
Tenant shall pay the cost thereof, together with Landlord’s expenses of
retching, including, without limitation, any commission incurred by Landlord,
within five (5) days of Landlord’s demand.  Landlord shall not be required to
observe any instruction given by Tenant about any reletting or accept any tenant
offered by Tenant unless such offered tenant has a credit-worthiness acceptable
to Landlord and leases the entire Premises upon terms and conditions including a
rate of rent (after giving effect to all expenditures by Landlord for tenant
improvements, broker’s commissions and other leasing costs) all no less
favorable to Landlord than as called for in this Lease, nor shall Landlord be
required to make or permit any assignment or sublease for more than the current
term or which Landlord would not be required to permit under the provisions of
Article 9.

 

19.1.4.3                            Until such time as Landlord shall elect to
terminate the Lease and shall thereupon be entitled to recover the amounts
specified in such case in Section 19.1.3, Tenant shall pay to Landlord upon
demand the full amount of all rent, including any amounts treated as additional
rent under this Lease and other sums reserved in this Lease for the remaining
Term, together with the costs of repairs, alterations, additions, redecorating
and Landlord’s expenses of reletting and the collection of the rent accruing
therefrom (including reasonable attorney’s fees and broker’s commissions), as
the same shall then be due or become due from time to time, less only such
consideration as Landlord may have received from any reletting of the Premises;
and Tenant agrees that Landlord may file suits from time to time to recover any
sums falling due under this Article 19 as they become due.  Any proceeds of
reletting by Landlord in excess of the amount then owed by Tenant to Landlord
from time to time shall be credited against Tenant’s future obligations under
this Lease but shall not otherwise be refunded to Tenant or inure to Tenant’s
benefit.

 

19.2                        Upon the occurrence of an Event of Default, Landlord
may (but shall not be obligated to) cure such default at Tenant’s sole expense. 
Without limiting the generality of the foregoing, Landlord may, at Landlord’s
option, enter into and upon the Premises if Landlord determines in its sole
discretion that Tenant is not acting within a commercially reasonable time to
maintain, repair or replace anything for which Tenant is responsible under this
Lease or to otherwise effect compliance with its obligations under this Lease
and correct the same, without

 

21

--------------------------------------------------------------------------------


 

being deemed in any manner guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant’s business resulting therefrom and Tenant agrees to reimburse Landlord
within five (5) days of Landlord’s demand as additional rent, for any expenses
which Landlord may incur in thus effecting compliance with Tenant’s obligations
under this Lease, plus interest from the date of expenditure by Landlord at the
Wall Street Journal prime rate.

 

19.3                        Tenant understands and agrees that in entering into
this Lease, Landlord is relying upon receipt of all the Annual and Monthly
Installments of Rent to become due with respect to all the Premises originally
leased hereunder over the full Initial Term of this Lease for amortization,
including interest at the Amortization Rate.  For purposes hereof, the
“Concession Amount” shall be defined as the aggregate of all amounts forgone or
expended by Landlord as free rent under the lease, under Exhibit B hereof for
construction allowances (excluding therefrom any amounts expended by Landlord
for Landlord’s Work, as defined in Exhibit B), and for brokers’ commissions
payable by reason of this Lease.  Accordingly, Tenant agrees that if this Lease
or Tenant’s right to possession of the Premises leased hereunder shall be
terminated as of any date (“Default Termination Date”) prior to the expiration
of the full Initial Term hereof by reason of a default of Tenant, there shall be
due and owing to Landlord as of the day prior to the Default Termination Date,
as rent in addition to all other amounts owed by Tenant as of such Date, the
amount (“Unamortized Amount”) of the Concession Amount determined as set forth
below; provided, however, that in the event that such amounts are recovered by
Landlord pursuant to any other provision of this Article 19, Landlord agrees
that it shall not attempt to recover such amounts pursuant to this Paragraph
19.3.  For the purposes hereof, the Unamortized Amount shall be determined in
the same manner as the remaining principal balance of a mortgage with interest
at the Amortization Rate payable in level payments over the same length of time
as from the effectuation of the Concession concerned to the end of the full
Initial Term of this Lease would be determined.  The foregoing provisions shall
also apply to and upon any reduction of space in the Premises, as though such
reduction were a termination for Tenant’s default, except that (i) the
Unamortized Amount shall be reduced by any amounts paid by Tenant to Landlord to
effectuate such reduction and (ii) the manner of application shall be that the
Unamortized Amount shall first be determined as though for a full termination as
of the Effective Date of the elimination of the portion, but then the amount so
determined shall be multiplied by the fraction of which the numerator is the
rentable square footage of the eliminated portion and the denominator is the
rentable square footage of the Premises originally leased hereunder; and the
amount thus obtained shall be the Unamortized Amount.

 

19.4                        If, on account of any breach or default of any
obligation under the terms and conditions of this Lease, it shall become
necessary or appropriate for either party hereto to employ or consult with an
attorney or collection agency concerning or to enforce or defend any of such
party’s rights or remedies arising under this Lease or to collect any sums due
under this Lease, the other party agrees to pay all costs and fees so incurred,
including, without limitation, reasonable attorneys’ fees and costs.  THE
PARTIES HERETO EXPRESSLY WAIVES ANY RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE
OF ANY NOTICE REQUIRED BY ANY PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO
LANDLORDS OR TENANTS BUT NOT REQUIRED BY THE TERMS OF THIS LEASE.

 

22

--------------------------------------------------------------------------------

 

19.5                        Pursuit of any of the foregoing remedies shall not
preclude pursuit of any of the other remedies provided in this Lease or any
other remedies provided by law (all such remedies being cumulative), nor shall
pursuit of any remedy provided in this Lease constitute a forfeiture or waiver
of any rent due to Landlord under this Lease or of any damages accruing to
Landlord by reason of the violation of any of the terms, provisions and
covenants contained in this Lease.

 

19.6                        No act or thing done by Landlord or its agents
during the Term shall be deemed a termination of this Lease or an acceptance of
the surrender of the Premises, and no agreement to terminate this Lease or
accept a surrender of said Premises shall be valid, unless in writing signed by
Landlord.  No waiver by Landlord of any violation or breach of any of the terms,
provisions and covenants contained in this Lease shall be deemed or construed to
constitute a waiver of any other violation or breach of any of the terms,
provisions and covenants contained in this Lease.  Landlord’s acceptance of the
payment of rental or other payments after the occurrence of an Event of Default
shall not be construed as a waiver of such Default, unless Landlord so notifies
Tenant in writing.  Forbearance by Landlord in enforcing one or more of the
remedies provided in this Lease upon an Event of Default shall not be deemed or
construed to constitute a waiver of such Default or of Landlord’s right to
enforce any such remedies with respect to such Default or any subsequent
Default.

 

19.7                        Intentionally Deleted.

 

19.8                        Any and all property which may be removed from the
Premises by Landlord pursuant to the authority of this Lease or of law, to which
Tenant is or may be entitled, may be handled, removed and/or stored, as the case
may be, by or at the direction of Landlord but at the risk, cost and expense of
Tenant, and Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof.  Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges against
such property so long as the same shall be in Landlord’s possession or under
Landlord’s control.  Any such property of Tenant not retaken by Tenant from
storage within thirty (30) days after removal from the Premises shall, at
Landlord’s option, be deemed conveyed by Tenant to Landlord under this Lease as
by a bill of sale without further payment or credit by Landlord to Tenant.

 

20.                               TENANT’S BANKRUPTCY OR INSOLVENCY.

 

20.1                        If at any time and for so long as Tenant shall be
subjected to the provisions of the United States Bankruptcy Code or other law of
the United States or any state thereof for the protection of debtors as in
effect at such time (each a “Debtor’s Law”):

 

20.1.1              Tenant, Tenant as debtor-in-possession, and any trustee or
receiver of Tenant’s assets (each a “Tenant’s Representative”) shall have no
greater right to assume or assign this Lease or any interest in this Lease, or
to sublease any of the Premises than accorded to Tenant in Article 9, except to
the extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law.  Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to die
conditions that:

 

23

--------------------------------------------------------------------------------


 

20.1.1.1                            Such Debtor’s Law shall provide to Tenant’s
Representative a right of assumption of this Lease which Tenant’s Representative
shall have timely exercised and Tenant’s Representative shall have fully cured
any default of Tenant under this Lease.

 

20.1.1.2                            Tenant’s Representative or the proposed
assignee, as the case shall be, shall have deposited with Landlord as security
for the timely payment of rent an amount equal to the larger of: (a) three
(3) months’ rent and other monetary charges accruing under this Lease; and
(b) any sum specified in Article 5; and shall have provided Landlord with
adequate other assurance of the future performance of the obligations of the
Tenant under this Lease.  Without limitation, such assurances shall include, at
least, in the case of assumption of this Lease, demonstration to the
satisfaction of the Landlord that Tenant’s Representative has and will continue
to have sufficient unencumbered assets after the payment of all secured
obligations and administrative expenses to assure Landlord that Tenant’s
Representative will have sufficient funds to fulfill the obligations of Tenant
under this Lease; and, in the case of assignment, submission of current
financial statements of the proposed assignee, audited by an independent
certified public accountant reasonably acceptable to Landlord and showing a net
worth and working capital in amounts determined by Landlord to be sufficient to
assure the future performance by such assignee of all of the Tenant’s
obligations under this Lease.

 

20.1.1.3                            The assumption or any contemplated
assignment of this Lease or subleasing any part of the Premises, as shall be the
case, will not breach any provision in any other lease, mortgage, financing
agreement or other agreement by which Landlord is bound.

 

20.1.1.4                            Landlord shall have, or would have had
absent the Debtor’s Law, no right under Article 9 to refuse consent to the
proposed assignment or sublease by reason of the identity or nature of the
proposed assignee or sublessee or the proposed use of the Premises concerned.

 

21.                               QUIET ENJOYMENT.  Landlord represents and
warrants that it has MI right and authority to enter into this Lease and that
Tenant, while paying the rental and performing its other covenants and
agreements contained in this Lease, shall peaceably and quietly have, hold and
enjoy the Premises for the Term without hindrance or molestation from Landlord
subject to the terms and provisions of this Lease.  Landlord shall not be liable
for any interference or disturbance by other tenants or third persons, nor shall
Tenant be released from any of the obligations of this Lease because of such
interference or disturbance.

 

22.                               CASUALTY.

 

22.1                        In the event the Premises or the Building are
damaged by fire or other cause and in Landlord’s reasonable estimation such
damage can be materially restored within one hundred eighty (180) days, Landlord
shall forthwith repair the same and this Lease shall remain in full force and
effect, except that Tenant shall be entitled to a proportionate abatement in
rent from the date of such damage.  Such abatement of rent shall be made pro
rata in accordance with the extent to which the damage and the making of such
repairs shall interfere with the use and occupancy by Tenant of the Premises
from time to time.  Within forty-five (45) days from the date of such damage,
Landlord shall notify Tenant, in writing, of Landlord’s reasonable estimation of
the length of time within which material restoration can be made, and Landlord’s
determination shall be

 

24

--------------------------------------------------------------------------------


 

binding on Tenant.  For purposes of this Lease, the Building or Premises shall
be deemed “materially restored” if they are in such condition as would not
prevent or materially interfere with Tenant’s use of the Premises for the
purpose for which it was being used immediately before such damage.

 

22.2                        If such repairs cannot, in Landlord’s reasonable
estimation, be made within one hundred eighty (180) days, Landlord and Tenant
shall each have the option of giving the other, at any time within ninety (90)
days after such damage, notice terminating this Lease as of the date of such
damage.  In the event of the giving of such notice, this Lease shall expire and
all interest of the Tenant in the Premises shall terminate as of the date of
such damage as if such date had been originally fixed in this Lease for the
expiration of the Term.  In the event that neither Landlord nor Tenant exercises
its option to terminate this Lease, then Landlord shall repair or restore such
damage, this Lease continuing in full force and effect, and the rent hereunder
shall be proportionately abated as provided in Section 22.1.

 

22.3                        Landlord shall not be required to repair or replace
any damage or loss by or from fire or other cause to any panelings, decorations,
partitions, additions, railings, ceilings, floor coverings, office fixtures or
any other property or improvements installed on the Premises by, or belonging
to, Tenant.  Any insurance which may be carried by Landlord or Tenant against
loss or damage to the Building or Premises shall be for the sole benefit of the
party carrying such insurance and under its sole control.

 

22.4                        In the event that Landlord should fail to complete
such repairs and material restoration within sixty (60) days after the date
estimated by Landlord therefor as extended by this Section 22.4, Tenant may at
its option and as its sole remedy terminate this Lease by delivering written
notice to Landlord, within fifteen (15) days after the expiration of said period
of time, whereupon the Lease shall end on the date of such notice or such later
date fixed in such notice as if the date of such notice was the date originally
fixed in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.

 

22.5                        Notwithstanding anything to the contrary contained
in this Article: (a) Landlord shall not have any obligation whatsoever to
repair, reconstruct, or restore the Premises when the damages resulting from any
casualty covered by the provisions of this Article 22 occur during the last
twelve (12) months of the Term or any extension thereof, but if Landlord
determines not to repair such damages Landlord shall notify Tenant and if such
damages shall render any material portion of the Premises untenantable Tenant
shall have the right to terminate this Lease by notice to Landlord within
fifteen (15) days after receipt of Landlord’s notice; and (b) in the event the
holder of any indebtedness secured by a mortgage or deed of trust covering the
Premises or Building requires that any insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made by any such holder, whereupon this Lease shall
end on the date of such damage as if the date of such damage were the date
originally fixed in this Lease for the expiration of the Term.

 

25

--------------------------------------------------------------------------------


 

22.6                        In the event of any damage or destruction to the
Building or Premises by any peril covered by the provisions of this Article 22,
it shall be Tenant’s responsibility to properly secure the Premises and upon
notice from Landlord to remove forthwith, at its sole cost and expense, such
portion of all of the property belonging to Tenant or its licensees from such
portion or all of the Building or Premises as Landlord shall request.

 

23.                               EMINENT DOMAIN.  If all or any substantial
part of the Premises shall be taken or appropriated by any public or
quasi-public authority under the power of eminent domain, or conveyance in lieu
of such appropriation, either party to this Lease shall have the right, at its
option, of giving the other, at any time within thirty (30) days after such
taking, notice terminating this Lease, except that Tenant may only terminate
this Lease by reason of taking or appropriation, if such taking or appropriation
shall be so substantial as to materially interfere with Tenant’s use and
occupancy of the Premises.  If neither party to this Lease shall so elect to
terminate this Lease, the rental thereafter to be paid shall be adjusted on a
fair and equitable basis under the circumstances.  In addition to the rights of
Landlord above, if any substantial part of the Building shall be taken or
appropriated by any public or quasi-public authority under the power of eminent
domain or conveyance in lieu thereof, and regardless of whether the Premises or
any part thereof are so taken or appropriated, Landlord shall have the right, at
its sole option, to terminate this Lease.  Landlord shall be entitled to any and
all income, rent, award, or any interest whatsoever in or upon any such sum,
which may be paid or made in connection with any such public or quasi-public use
or purpose, and Tenant hereby assigns to Landlord any interest it may have in or
claim to all or any part of such sums, other than any separate award which may
be made with respect to Tenant’s trade fixtures and moving expenses; Tenant
shall make no claim for the value of any unexpired Term.

 

24.                               SALE BY LANDLORD.  In event of a sale or
conveyance by Landlord of the Building, the same shall operate to release
Landlord from any future liability upon any of the covenants or conditions,
expressed or implied, contained in this Lease in favor of Tenant, and in such
event Tenant agrees to look solely to the responsibility of the successor in
interest of Landlord in and to this Lease.  Except as set forth in this
Article 24, this Lease shall not be affected by any such sale and Tenant agrees
to attorn to the purchaser or assignee.  If any security has been given by
Tenant to secure the faithful performance of any of the covenants of this Lease,
Landlord may transfer or deliver said security, as such, to Landlord’s successor
in interest and thereupon Landlord shall be discharged from any further
liability with regard to said security.

 

25.                               ESTOPPEL CERTIFICATES.  Within ten (10) days
following any written request which Landlord may make from time to time, Tenant
shall execute and deliver to Landlord or mortgagee or prospective mortgagee a
sworn statement certifying:  (a) the date of commencement of this Lease; (b) the
fact that this Lease is unmodified and in full force and effect (or, if there
have been modifications to this Lease, that this Lease is in full force and
effect, as modified, and stating the date and nature of such modifications);
(c) the date to which the rent and other sums payable under this Lease have been
paid; (d) the fact that there are no current defaults under this Lease by either
Landlord or Tenant except as specified in Tenant’s statement; and (e) such other
matters as may be requested by Landlord.  Landlord and Tenant intend that any
statement delivered pursuant to this Article 25 may be relied upon by any
mortgagee, beneficiary or purchaser.

 

26

--------------------------------------------------------------------------------


 

26.                               SURRENDER OP PREMISES.

 

26.1                        Tenant shall arrange to meet Landlord for two
(2) joint inspections of the Premises, the first to occur at least thirty (30)
days (but no more than sixty (60) days) before the last day of the Term, and the
second to occur not later than forty-eight (48) hours after Tenant has vacated
the Premises.  In the event of Tenant’s failure to arrange such joint
inspections and/or participate in either such inspection, Landlord’s inspection
at or after Tenant’s vacating the Premises shall be conclusively deemed correct
for purposes of determining Tenant’s responsibility for repairs and restoration.

 

26.2                        All alterations, additions, and improvements in, on,
or to the Premises made or installed by or for Tenant, including, without
limitation, carpeting (collectively, “Alterations”), shall be and remain the
property of Tenant during the Term.  Upon the expiration or sooner termination
of the Term, all Alterations shall become a part of the realty and shall belong
to Landlord without compensation, and title shall pass to Landlord under this
Lease as by a bill of sale.  At the end of the Term or any renewal of the Term
or other sooner termination of this Lease, Tenant will peaceably deliver up to
Landlord possession of the Premises, together with all Alterations by whomsoever
made, in the same conditions received or first installed, broom clean and free
of all debris, excepting only ordinary wear and tear and damage by fire or other
casualty.  Notwithstanding the foregoing, if Landlord elects by notice given to
Tenant at least ten (10) days prior to expiration of the Term, Tenant shall, at
Tenant’s sole cost, remove any Alterations, including carpeting, so designated
by Landlord’s notice, and repair any damage caused by such removal.  Tenant
must, at Tenant’s sole cost, remove upon termination of this Lease, any and all
of Tenant’s furniture, furnishings, equipment, movable partitions of less than
full height from floor to ceiling and other trade fixtures and personal
property, as well as all data/telecommunications cabling and wiring installed by
or on behalf of Tenant, whether inside walls, under any raised floor or above
any ceiling (collectively, “Personalty”).  Personalty not so removed shall be
deemed abandoned by the Tenant and title to the same shall thereupon pass to
Landlord under this Lease as by a bill of sale, but Tenant shall remain
responsible for the cost of removal and disposal of such Personalty, as well as
any damage caused by such removal.  In lieu of requiring Tenant to remove
Alterations and Personalty and repair the Premises as aforesaid, Landlord may,
by written notice to Tenant delivered at least thirty (30) days before the
Termination Date, require Tenant to pay to Landlord, as additional rent
hereunder, the cost of such removal and repair in an amount reasonably estimated
by Landlord.

 

26.3                        All obligations of Tenant under this Lease not fully
performed as of the expiration or earlier termination of the Term shall survive
the expiration or earlier termination of the Term Upon the expiration or earlier
termination of the Term, Tenant shall pay to Landlord the amount, as estimated
by Landlord, necessary to repair and restore the Premises as provided in this
Lease and/or to discharge Tenant’s obligation for unpaid amounts due or to
become due to Landlord.  All such amounts shall be used and held by Landlord for
payment of such obligations of Tenant, with Tenant being liable for any
additional costs upon demand by Landlord, or with any excess to be returned to
Tenant after all such obligations have been determined and satisfied.  Any
otherwise unused Security Deposit shall be credited against the amount payable
by Tenant under this Lease.

 

27.                               NOTICES.  Any notice or document required or
permitted to be delivered under this Lease shall be addressed to the intended
recipient, by fully prepaid registered or certified United States

 

27

--------------------------------------------------------------------------------


 

Mail return receipt requested, or by reputable independent contract delivery
service furnishing a written record of attempted or actual delivery, and shall
be deemed to be delivered when tendered for delivery to the addressee at its
address set forth on the Reference Pages, or at such other address as it has
then last specified by written notice delivered in accordance with this
Article 27, or if to Tenant at either its aforesaid address or its last known
registered office or home of a general partner or individual owner, whether or
not actually accepted or received by the addressee.  Any such notice or document
may also be personally delivered if a receipt is signed by and received from,
the individual, if any, named in Tenant’s Notice Address.

 

28.                               TAXES PAYABLE BY TENANT.  Subject to the
provisions of Section 4.1.3, in addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease:
(a) upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof, including any sales,
use or service tax imposed as a result thereof; (c) upon or measured by the
Tenant’s gross receipts or payroll or the value of Tenant’s equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest of Tenant in this Lease or the Premises.  In addition to the
foregoing, Tenant agrees to pay, before delinquency, any and all taxes levied or
assessed against Tenant and which become payable during the term hereof upon
Tenant’s equipment, furniture, fixtures and other personal property of Tenant
located in the Premises.

 

29.                               INTENTIONALLY OMITTED.

 

30.                               DEFINED TERMS AND HEADINGS.  The
Article headings shown in this Lease are for convenience of reference and shall
in no way define, increase, limit or describe the scope or intent of any
provision of this Lease.  Any indemnification or insurance of Landlord shall
apply to and inure to the benefit of all the following “Landlord Entities”,
being Landlord, Landlord’s investment manager, and the trustees, boards of
directors, officers, general partners, beneficiaries, stockholders, employees
and agents of each of them.  Any option granted to Landlord shall also include
or be exercisable by Landlord’s trustee, beneficiary, agents and employees, as
the case may be.  In any case where this Lease is signed by more than one
person, the obligations under this Lease shall be joint and several.  The terms
“Tenant” and “Landlord” or any pronoun used in place thereof shall indicate and
include the masculine or feminine, the singular or plural number, individuals,
firms or corporations, and their and each of their respective successors,
executors, administrators and permitted assigns, according to the context
hereof.  The term “rentable area” shall mean the rentable area of the Premises
or the Building as calculated by the Landlord on the basis of the plans and
specifications of the Building including a proportionate share of any common
areas.  Tenant hereby accepts and agrees to be bound by the figures for the
rentable square footage of the Premises and Tenant’s Proportionate Share shown
on the Reference Pages; however, Landlord may adjust either or both figures if
there is manifest error, addition or subtraction to the Building or any business
park or complex of which the Building is a part, remeasurement or other
circumstance reasonably justifying adjustment.  The term “Building” refers to
the structure in

 

28

--------------------------------------------------------------------------------


 

which the Premises are located and the common areas (parking lots, sidewalks,
landscaping, etc.) appurtenant thereto.  If the Building is part of a larger
complex of structures, the term “Building” may include the entire complex, where
appropriate (such as shared Expenses or Taxes) and subject to Landlord’s
reasonable discretion.

 

31.                               TENANT’S AUTHORITY.  If Tenant signs as a
corporation, partnership, trust or other legal entity each of the persons
executing this Lease on behalf of Tenant represents and warrants that Tenant has
been and is qualified to do business in the state in which the Building is
located, that the entity has full right and authority to enter into this Lease,
and that all persons signing on behalf of the entity were authorized to do so by
appropriate actions.  Tenant agrees to deliver to Landlord, simultaneously with
the delivery of this Lease, a corporate resolution, proof of due authorization
by partners, opinion of counsel or other appropriate documentation reasonably
acceptable to Landlord evidencing the due authorization of Tenant to enter into
this Lease.

 

Tenant hereby represents and warrants, to the best of its knowledge, that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, arc (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701.06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.”  If the foregoing
representation is untrue at any time during the Term, an Event of Default will
be deemed to have occurred, without the necessity of notice to Tenant.

 

32.                               FINANCIAL STATEMENTS AND CREDIT REPORTS.  At
Landlord’s request, but not more than once during any calendar year.  Tenant
shall deliver to Landlord a copy, certified by an officer of Tenant as being a
true and correct copy, of Tenant’s most recent audited financial statement, or,
if unaudited, certified by Tenant’s chief financial officer as being true,
complete and correct in all material respects.  Tenant hereby authorizes
Landlord to obtain one or more credit reports on Tenant at any time, and shall
execute such further authorizations as Landlord may reasonably require in order
to obtain a credit report.  Landlord agrees that all financial information
submitted by Tenant to Landlord shall be strictly confidential, and Landlord
shall comply with Tenant’s reasonable confidentiality procedures, including the
execution of a non-disclosure agreement if requested by Tenant.

 

33.                               COMMISSIONS.  Each of the parties represents
and warrants to the other that it has not dealt with any broker or finder in
connection with this Lease, except the Brokers as described on the Reference
Pages which Brokers shall be compensated by the Landlord per separate agreement,
and each party agrees to indemnify the other against any losses incurred as a
result of a breach of the foregoing representation.

 

34.                               TIME AND APPLICABLE LAW.  Time is of the
essence of this Lease and all of its provisions.  This Lease shall in all
respects be governed by the laws of the state in which the Building is located.

 

29

--------------------------------------------------------------------------------


 

35.                               SUCCESSORS AND ASSIGNS.  Subject to the
provisions of Article 9, the terms, covenants and conditions contained in this
Lease shall be binding upon and inure to the benefit of the heirs, successors,
executors, administrators and assigns of the parties to this Lease.

 

36.                               RENEWAL OPTION.  Tenant shall, provided the
Lease is in full force and effect and Tenant is not in default under any of the
other terms and conditions of the Lease beyond the applicable cure period at the
time of notification, have two (2) options to renew this Lease for terms of
three (3) years each, for the portion of the Premises being leased by Tenant as
of the date the renewal term is to commence, on the same terms and conditions
set forth in the Lease, except as modified by the terms, covenants and
conditions as set forth below:

 

36.1                        If Tenant elects to exercise said option, then
Tenant shall provide Landlord with written notice no earlier than the date which
is twelve (12) months prior to the expiration of the then current term of the
Lease but no later than the date which is nine (9) months prior to the
expiration of the then current term of this Lease.  If Tenant fails to provide
such notice, Tenant shall have no further or additional right to extend or renew
the term of the Lease.

 

36.2                        The Annual Rent and Monthly Installment in effect at
the expiration of the then current term of the Lease shall be increased to
reflect the current fair market rental for comparable space in the Building and
in other similar buildings in the same rental market as of the date the renewal
term is to commence, taking into account the specific provisions of the Lease
which will remain constant.  Landlord shall advise Tenant of the new Annual Rent
and Monthly Installment for the Premises no later than thirty (30) days after
receipt of Tenant’s written request therefor.  Said request shall be made no
earlier than thirty (30) days prior to the first date on which Tenant may
exercise its option under this Paragraph.  If Tenant and Landlord are unable to
agree on a mutually acceptable rental rate not later than sixty (60) days prior
to the expiration of the then current term, then Landlord and Tenant shall each
appoint a qualified MAI appraiser doing business in the area, in turn those two
independent MAI appraisers shall appoint a third MAI appraiser and the majority
shall decide upon the fair market rental for the Premises as of the expiration
of the then current term.  Landlord and Tenant shall equally share in the
expense of this appraisal except that in the event the Annual Rent and Monthly
Installment is found to be within ten percent (10%) of the original rate quoted
by Landlord, then Tenant shall bear the full cost of all the appraisal process. 
In no event shall the Annual Rent and Monthly Installment for any option period
be less than the Annual Rent and Monthly Installment in the preceding period.

 

36.3                        This option is not transferable; the parties hereto
acknowledge and agree that they intend that the aforesaid option to renew this
Lease shall be “personal” to Tenant and its Affiliates (as defined in
Section 9.8) as set forth above and that in no event will any assignee or
sublessee (other than an Affiliate of Tenant) have any rights to exercise the
aforesaid option to renew.

 

36.4                        As each renewal option provided for above is
exercised, the number of renewal options remaining to be exercised is reduced by
one and upon exercise of the last remaining renewal option Tenant shall have no
further right to extend the term of the Lease.

 

37.                               ENTIRE AGREEMENT.  This Lease, together with
its exhibits, contains all agreements of the parties to this Lease and
supersedes any previous negotiations.  There have been no representations made
by the Landlord or any of its representatives or understandings made between

 

30

--------------------------------------------------------------------------------


 

the parties other than those set forth in this Lease and its exhibits.  This
Lease may not be modified except by a written instrument duly executed by the
parties to this Lease.

 

38.                               EXAMINATION NOT OPTION.  Submission of this
Lease shall not be deemed to be a reservation of the Premises.  Landlord shall
not be bound by this Lease until it has received a copy of this Lease duly
executed by Tenant and has delivered to Tenant a copy of this Lease duly
executed by Landlord, and until such delivery Landlord reserves the right to
exhibit and lease the Premises to other prospective tenants.  Notwithstanding
anything contained in this Lease to the contrary, Landlord may withhold delivery
of possession of the Premises from Tenant until such time as Tenant has paid to
Landlord any security deposit required by Article 5, the first month’s rent as
set forth in Article 3 and any sum owed pursuant to this Lease.

 

39.                               RECORDATION.  Tenant shall not record or
register this Lease without the prior written consent of Landlord, and then
shall pay all charges and taxes incident to such recording or registration. 
Notwithstanding the foregoing, Tenant may record a short-form memorandum of this
Lease at its sole cost and expense.  If Tenant records a short-form memorandum
of this Lease, Tenant shall simultaneously deposit with Landlord an executed and
acknowledged discharge in recordable form of such memorandum, which discharge
shall be held in escrow by Landlord until the expiration or earlier termination
of this Lease, at which time it may be released and recorded by Landlord.

 

40.                               LIMITATION OF LANDLORD’S LIABILITY.  Redress
for any claim against Landlord under this Lease shall be limited to and
enforceable only against and to the extent of Landlord’s interest in the
Building.  The obligations of Landlord under this Lease are not intended to be
and shall not be personally binding on, nor shall any resort be had to the
private properties of, any of its or its investment manager’s trustees,
directors, officers, partners, beneficiaries, members, stockholders, employees,
or agents, and in no case shall Landlord be liable to Tenant hereunder for any
lost profits, damage to business, or any form of special, indirect or
consequential damages.

 

41.                               RIGHT OF FIRST OFFER.  Provided Tenant is not
then in default beyond any applicable cure period under the terms, covenants and
conditions of the Leases, Tenant shall have the one-time-only right to lease, as
and when it becomes available (as defined below), any available space on the
second (2nd) floor of the Building (any such space, as and when becoming
available and subject to this Article, referred to as the “Expansion
Premises”).  Space is “available” for purposes of this Article when (i) it is
vacated by the prior tenant, such tenant’s lease having expired or been
terminated by Landlord; and (ii) Landlord intends to market such space for
lease. Nothing herein shall be construed so as to limit Landlord’s absolute
right to renew or extend the lease of any existing or future tenant.  In the
event that Expansion Premises becomes available, Landlord shall give written
notice to Tenant of the availability of the Expansion Premises and the terms and
conditions on which Landlord intends to offer it to the public and Tenant shall
have a period of fifteen (15) days in which to exercise Tenant’s right to lease
the Expansion Premises pursuant to the terms and conditions contained in
Landlord’s notice, failing which Landlord may for a period of six (6) months
offer to lease the Expansion Premises to any third party and if Landlord is
unsuccessful in so leasing the Expansion Premises within such six month period
of time, Tenant’s right of first offer shall revive.  If Landlord leases the
Expansion Premises on no less than 90% of the economic terms as offered to
Tenant, Tenant shall have no further rights with respect to the

 

31

--------------------------------------------------------------------------------


 

Expansion Premises; provided that if Landlord intends to offer the Expansion
Premises to a third party on less than 90% of the economic terms as offered to
Tenant, Tenant’s rights under this Article 41 shall be revived and Landlord must
first offer the Expansion Premises to Tenant, in accordance with the procedure
set forth above, on the terms of the offer made or to be made to such third
party.  If Tenant exercises an expansion option hereunder, effective as of the
date Landlord delivers the Expansion Premises (the “Delivery Date”), the
Expansion Premises shall automatically be included within the Premises and
subject to all the terms and conditions of the Lease, except as set forth in
Landlord’s notice and as follows:

 

41.1                        Tenant’s Proportionate Share shall be recalculated,
using the total square footage of the Premises, as increased by the Expansion
Premises.

 

41.2                        The Expansion Premises shall be leased on an “as is”
basis and Landlord shall have no obligation to improve the Expansion Premises or
grant Tenant any improvement allowance thereon.

 

41.3                        If requested by Landlord, Tenant shall, prior to the
beginning of the term for the Expansion Premises, execute a written memorandum
confirming the inclusion of the Expansion Premises and the Annual Rent for the
Expansion Premises.

 

41.4                        Notwithstanding the foregoing, Tenant shall have no
right to lease Expansion Premises if the Termination Date under this Lease is
prior to the date on which the term of the lease of the Expansion Premises would
expire under the terms under which Landlord intends to offer the Expansion
Premises to the public (“Expansion Termination Date”) (e.g., if only one year
remains in the term of this Lease but Landlord requires a minimum term of three
years for the Expansion Premises, Tenant would have no right to lease the
Expansion Premises).  However, if Tenant has a remaining renewal option which,
if properly exercised, would extend the Termination Date of this Lease to or
beyond the Expansion Termination Date, Tenant shall have the right to lease the
Expansion Premises if, concurrently with its exercise of that right, it also
exercises such renewal option.

 

42.                               SATELLITE DISH.  Landlord agrees that Tenant
may install, at Tenant’s expense and for its own internal business use (and not
for the purpose of granting access to others whether or not for profit), a
satellite dish system on the roof of the Building at a location chosen by
Landlord.  so long as Tenant executes, and complies with all of the terms and
conditions of, Landlord’s then standard form of license agreement (which may
provide for the payment of fees and reimbursement of costs).  Without limiting
the generality of the foregoing, the installation, size and location of such
system must comply with all governmental requirements (local, state and
federal).  Prior to installation of such system, Tenant shall furnish plans and
specifications for such system and its location and installation (which
installation shall not involve any penetration of the roof) to Landlord for its
approval, which approval shall not be unreasonably withheld or delayed.  In
addition, prior to installation of such system, Tenant shall obtain all
necessary governmental permits and approvals and deliver copies thereof to
Landlord.  All costs related to such system shall be paid by Tenant, including
all costs of installation, screening (if required by Landlord or any
governmental entity), maintenance, repair, restoration and removal.  If
requested by Landlord, Tenant will, at Tenant’s expense, move the system to
another location on the roof selected by Landlord and reasonably acceptable to
Tenant.  Tenant acknowledges that Landlord may also

 

32

--------------------------------------------------------------------------------


 

install or grant to others the right to install microwave, satellite or other
antenna communications systems on the roof.

 

43.                               GENERATOR.  Tenant will be permitted to
install and maintain a generator, at its sole expense, for use for emergency
backup power, on Landlord’s property outside of the Building or on the roof, if
Landlord permits, subject to the following tents and conditions:

 

43.1                        The location of the generator must be acceptable to
both Landlord and Tenant.

 

43.2                        Landlord must have the opportunity to review and
approve the specifications for the generator itself and for its installation,
including mounting, screening and landscaping, if applicable.

 

43.3                        The generator must be screened and, if applicable,
landscaped as required by governmental authorities.  Tenant at its sole expense
is responsible for obtaining any and all permits and other approvals required
from governmental authorities.

 

43.4                        Tenant, at its sole expense, shall at all times
maintain and keep the generator in good condition and repair, and, without
limiting any other provisions of the Lease, shall indemnify, defend and hold
Landlord harmless from and against any and all claims, liabilities, judgments,
costs and expenses (including reasonable attorneys fees and costs) arising out
of or in any way related to Tenant’s installation, use, maintenance, repair and
removal of the generator and related equipment, including, without limitation,
fuel leaks and electrical problems.

 

43.5                        The generator shall be and remain the property of
Tenant during the Term.  Upon the expiration or sooner termination of the Term,
the generator shall belong to Landlord without compensation, and title shall
pass to Landlord under this Lease as by a bill of sale.  However, if Landlord
elects by notice given to Tenant at least ten (10) days prior to expiration of
the Term, Tenant shall, at Tenant’s sole cost, remove the generator and all
appurtenances and repair any damage caused by such removal, including removal of
screening and re-landscaping, if applicable, as reasonably required by Landlord.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands as of the date first
above written.

 

LANDLORD:

 

TENANT:

 

 

 

RAR2 — BOSTON INDUSTRIAL QRS —MA, INC., a Maryland corporation

 

AUSHON BIOSYSTEMS, INC., a Delaware corporation

 

 

 

By:                            RREEF Management Company, a Delaware corporation,
Authorized Agent

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A — FLOOR PLAN DEPICTING THE PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of September 7, 2007 between

RAR2 — BOSTON INDUSTRIAL QRS — MA, INC., as Landlord and

AUSHON BIOSYSTEMS, INC., as Tenant

 

43 Manning Road, Billerica, MA

 

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease.  It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations.  It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

[g80302ks09i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1 — SITE PLAN

 

attached to and made a part of Lease bearing the

Lease Reference Date of September 7, 2007 between

RAR2 — BOSTON INDUSTRIAL QRS — MA, INC., as Landlord and

AUSHON BIOSYSTEMS, INC., as Tenant

 

43 Manning Road, Billerica, MA

 

Exhibit A-1 is intended only to show the general layout of the property as of
the beginning of the Term of this Lease.  It does not in any way supersede any
of Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations.  It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

[g80302ks09i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B — INITIAL ALTERATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of September 7, 2007 between

RAR2 — BOSTON INDUSTRIAL QRS — MA, INC., as Landlord and

AUSHON BIOSYSTEMS, INC., as Tenant

 

43 Manning Road, Billerica, MA

 

A.                                    Tenant is taking the Premises in its “AS
IS” condition, with no obligation of Landlord to construct any alterations,
additions or improvements except as otherwise set forth in Sections 2.1 and 7.5
of the Lease.  Tenant shall be entitled to an improvement allowance from
Landlord in the amount of $258,000 (“Allowance”), due and payable by Landlord
not later than thirty (30) days after Tenant has satisfied all of the conditions
in paragraph (C) below.  Tenant must comply with all of the terms and conditions
of Article 6 of the Lease in connection with any proposed alterations, additions
and improvements.  Any unused Allowance after Tenant’s improvements are
completed may be credited towards Tenant’s rent obligation.  The Term and rent
shall in any event shall commence October 1, 2007, except as set forth in the
Lease.

 

B.                                    Attached hereto as Exhibit B-1 are a floor
plan, description of Tenant’s initial alterations with specifications and
Landlord’s letter relating to same (collectively, the “Plans”).  Landlord hereby
consents to the alterations and work described in the Plans; provided, however,
if the specifications are not provided as part of the Plans, the specifications
are subject to Landlord’s reasonable review and approval before the commencement
of such alterations and work.

 

C.                                    Upon completion of Tenant’s work, Tenant
shall provide to Landlord: (i) certificate of final completion from the
architect or professional engineer; (ii) copies of all necessary governmental
permits, including, but not limited to, a temporary or permanent certificate of
occupancy; (iii) the sworn statement of the general contractor; (iv) final lien
waivers from all contractors, subcontractors and materialmen; and (v) any other
information or documentation reasonably requested by Landlord to evidence
lien-free completion of construction and payment of all of the cost thereof. 
Landlord shall disburse the Allowance with thirty (30) days after receipt of the
foregoing items from Tenant.

 

--------------------------------------------------------------------------------


 

AUSHON BIOSYSTEMS

 

BUILDING IMPROVEMENTS

for

43 MANNING PARK

BILLERICA, MASSACHUSETTS

 

[g80302ks09i003.gif]

 

--------------------------------------------------------------------------------


 

[g80302ks09i004.gif]

 

--------------------------------------------------------------------------------


 

[g80302ks09i005.gif]

 

--------------------------------------------------------------------------------


[g80302ks09i006.gif]

 

--------------------------------------------------------------------------------


 

[g80302ks09i007.gif]

 

--------------------------------------------------------------------------------


 

[g80302ks09i008.gif]

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

Attached to and made a part of Lease bearing

the Lease Reference Date of September 7, 2007

between RAR2-BOSTON INDUSTRIAL QRS

— MA, INC., as Landlord and AUSHON

BIOSYSTEMS, INC., as Tenant

 

RREEF Alternative Investments

600 Unicorn Park Drive

Woburn, MA 01801

T  781 938 1733

F  781 938 1278

www.rreef.com

 

September 14, 2007

 

Mr. Kevin Oliver

Aushon BioSystems

25 Adams St

Burlington, MA 01803

 

Dear Kevin,

 

We have reviewed the plans dated 9/5/07 prepared for Aushon BioSystems by
Facility Planning & Management, Inc. and generally approve of them.  However,
please note the following comments and respond as necessary.  RREEF reserves the
right to make additional comments as the work progresses.

 

GENERAL COMMENTS

 

·                  No work that requires a building permit shall begin until a
copy of the Billerica Building Permit is submitted to RREEF.

·                  No work shall begin until the General Contractor’s
Certificate of Insurance (sample attached) is submitted to RREEF.

·                  Upon completion, please provide RREEF with the original
Certificate of Occupancy from the Town of Billerica.

·                  Complete set of As Built plans must be submitted upon
completion of work in Auto Cad.

·                  It is the Architect’s responsibility to ensure that all
building and life-safety codes are met as they relate to the Aushon BioSystems
Tenant Improvements.

·                  All loud work, including floor coring, must be done after
hours to minimize disruption to other tenants.

·                  All debris must be removed from the site and properly
disposed. The building’s dumpster cannot be used for any construction materials.
We will show the GC where to place the construction dumpster.

·                  Plywood in Tel/Data room 124 and at gas piping area must he
fire rated.

 

--------------------------------------------------------------------------------


 

·                  Upon final installation of any equipment and making of
alterations, RREEF reserves the right to require any modifications needed to
eliminate noise and /or odor that affects or may affect other tenants in the
Building.

 

MACHINE SHOP 129

 

·                  Please describe the type of air compressor and how the
condensate and exhaust is handled.

·                  Please describe what will go in the waste drum and how it
will be disposed.

 

R & D LAB 120

 

·                  Please describe how the chemicals will be stored and in what
quantities.

·                  Please describe Aushon BioSystem’s chemical management and
spill contingency plans.

·                  Location of the exhaust duct on the roof shall be located in
accordance with all local, state and federal laws and recommendations, including
Indoor Air Quality Standards and Guidelines.  The exhaust opening shall be a
minimum of 10 feet above the height of the fresh air intakes on the roof top
units.

·                  RREEF reserves the right to request that Aushon BioSystems
perform additional work, such as installing carbon filters, in the event odors
re-enter the building.

·                  Please confirm the location (in the ceiling plenum of the
1st floor or on the roof) of the 1,000 elm exhaust fan for R & D Lab 120. 
Regardless of location, proper vibration eliminators and anchors must be
installed.

·                  We understand the exhaust duct to be an 8 inch round duct. 
Please confirm.

·                  If the chemicals used are corrosive to metal, the exhaust
ductwork needs to be made out of PVC.  Please confirm.

·                  All joints in the exhaust duct must be properly sealed per
SMACNA Standards for the intended use.

·                  The exterior portion of the exhaust duct must be properly
prepared and painted to match the window mullion color.  All supports (including
brackets and anchors) shall be made of non-corrosive materials to minimize
staining to the building’s facade.

·                  Upon demolition of the existing Liebert Unit, Landlord will
install base building air into the room.  Demolition includes the removal of all
ductwork, equipment and the condenser unit on the roof.  Refrigerant lines shall
be evacuated and capped in the ceiling of R & D Lab 120 and above the roof.

 

ELECTRIC

 

·                  All electrical work shall meet or exceed the requirements of
the most recent Massachusetts State Electric Code and the Massachusetts State
Energy Code.

·                  All unused cabling (tel/data and electrical) must be
completely removed.

·                  All telephone and data cabling must be plenum rated.

 

HVAC

 

·                  Please provide mechanical drawings to show cfm design at air
diffusers based on furniture layout.

·                  A Certified air balance report must be furnished upon
completion of the work.  An As-Built drawing showing the location of all
diffusers, design and actual cfm readings must be furnished.

 

--------------------------------------------------------------------------------


 

September 14, 2007

 

John Harris

RREEF Alternative Investments

600 Unicorn Park

Woburn, MA 01801

T  781.938.1733

F  781.938.1278

 

Dear John;

 

I response to your questions and comments in your letter dates September 12,
2007:

 

1.              We are working to obtain a building permit by Sept 17, but in
the event that is delayed, we would like to begin work in the space that does
not require a building permit (paint, tile, etc.)

 

2.              We understand that we will be allowed to locate our demo
dumpster at the loading dock door that does not have the lift system (unless
this interferes with current tenant’s operations).

 

3.              Air compressor system

 

a.              The compressor will be an oil-less low maintenance unit, similar
to what you’d put in a residential basement.  It will be 3.5 hp in size, and
will be used only for blow off air, not to run air tools for extended periods of
time.  Heat dissipation, exhaust, and condensate/drain concerns are minimal
since the unit will have a very low duty cycle.

 

4.              Waste drum

 

a.              The waste drum will contain residual material from our
electropolish and rinse process.  MSDS attached (ESMA E972 electropolish
solution and #222 Ultrasonic Cleaner fluid).  Profiles will be generated and we
are signed on with Clean Harbors for regular disposal.  We will not have more
than 5-10 gallons of each of the used materials on hand at any time.  The drums
will be proper DOT labeled containers suitable for transportation to the waste
facility.

 

5.              Chemical Storage and Quantities in Lab

 

a.              Hazardous chemicals will be stored in either lab safety
cabinets, refrigerators, or flammable cabinets as appropriate.  Small quantities
(less than a half pint) of solvents such as ethanol and acetone may be used in
plastic dispensers in lab areas.  Quantities of other chemicals range from grams
of material for most lab materials up to gallon containers for some solvents
such as Isopropanol or Ethanol.

 

6.              Chemical Management and spill contingency

 

a.              Hazardous chemicals will be stored in either lab safety
cabinets, refrigerators, or flammable materials cabinets and shall be labeled. 
These cabinets will be appropriately marked with warning labels.  MSDS sheets
will be filed for materials as appropriate.  Waste materials will be stored in
approved containers with containment measures should a spill occur.  Spill kits
will be available at the storage locations and will have a capacity larger than
the quantity of material stored at one time.  Employees will be trained in
proper storage and handling of potentially hazardous materials.  Clean Harbors
is our supplier for waste removal, and should any spill beyond a trivial level
occur, will be called to handle clean-up.

 

--------------------------------------------------------------------------------


 

7.              Ductwork

 

a.              Size of exhaust duct will be 10-12”, based on the long nm to the
rear of the building.  This will be finalized in the next few days based on
mechanical plans.

b.              The chemicals are not corrosive, so PVC or Stainless ductwork is
not needed.

 

Regards,

 

 

 

Kevin Oliver

 

 

Cc:                             Ken Titlebaum

John Austin

 

--------------------------------------------------------------------------------


 

Aushon BioSystems, Inc.

Proposed Work Tasks for 43 Manning Road

 

Will need final plans for all work

 

General and mechanical:

 

·                  Repair and paint walls

·                  Install new or clean existing carpet in office area and all
offices

·                  Repair/replace/strip and re-wax floor tile as required

·                  Replace tile with carpet (or vice versa) in certain areas

·                  Add privacy coating to glass partitions

·                  Repair/replace ceiling tiles as required, and hang dropped
ceilings where needed

·                  Modify offices for personnel and conference room requirements

·                  Repair/replace/remove cabinets in kitchen area

·                  Lab space being fitted with casework, sinks/drains (including
related plumbing) and exhaust (including fume hoods and related ducting to
exterior and/or root)).  Need specifics, where will fumes exhaust too, where
will you penetrate roof, how will you go through second floor.

·                  Install exhaust and ventilation for manufacturing and
engineering areas (to exhaust outside rear of building) Need specifics, where
will fumes exhaust too, where will you penetrate roof, how will you go through
second floor

·                  Lighting upgrades (re-lamp office space, add light fixtures
in manufacturing and engineering spaces) and adjust existing lighting (heights
to correspond with nature of space use)

·                  Install/repair window treatments where needed for privacy or
shade Use building standard

·                  Install access card system install for 5 doors entering the
Aushon space (including related wiring)

·                  Install openings (including replacement of certain doors with
taller cased openings) in existing partition walls (as reflected on plan)

·                  Install new/remove existing partition walls (as reflected on
plan)

·                  Install equipment and machine tools (including fixation to
walls or floors as needed), Should not be load issue as on grade. How are they
affixing to floors and walls? restore to original upon termination of lease.

·                  HVAC ducting adjustments (to balance changes in partition
walls and/or work areas)

·                  Move/adjust sprinkler heads (resulting from changes to
partition walls or equipment installation)

·                  Repair/replace HVAC system supporting clean room area

·                  Modify clean room to accommodate equipment installation

·                  Install exhaust duct to roof More specific

·                  Install small gas-driven generator on roof (and wire to new
automatic switch-over panel on 1st floor) I recommend we have them put it on
grade outside of building, properly enclosed.  WE do need more specifics on size
of generator, subject to RREEF license agreements on both.

 

Electrical

 

·                  Add busway in manufacturing and engineering area

·                  Add power outlets as necessary

 

--------------------------------------------------------------------------------


 

·                  Provide data/voice drops throughout all areas (as per
attached plan) teledata wiring must be plenum, rated

·                  Install, or prepare for installation of (e.g., wiring),
roof-mounted backup generator (to support certain key instruments)

·                  Provide alarm wiring as needed

 

--------------------------------------------------------------------------------


 

EXHIBIT C — INTENTIONALLY DELETED

 

attached to and made a part of Lease bearing the

Lease Reference Date of September 7, 2007 between

RAR2 — BOSTON INDUSTRIAL QRS — MA, INC., as Landlord and

AUSHON BIOSYSTEMS, INC., as Tenant

 

43 Manning Road, Billerica, MA

 

--------------------------------------------------------------------------------


 

EXHIBIT D — RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of September 7, 2007 between

RAR2 — BOSTON INDUSTRIAL QRS — MA, INC., as Landlord and

AUSHON BIOSYSTEMS, INC., as Tenant

 

43 Manning Road, Billerica, MA

 

1.                                      No sign, placard, picture,
advertisement, name or notice (collectively referred to as “Signs”) shall be
installed or displayed on any part of the outside of the Building without the
prior written consent of the Landlord which consent shall be in Landlord’s
reasonable discretion.  All approved Signs shall be printed, painted, affixed or
inscribed at Tenant’s expense by a person or vendor approved by Landlord and
shall be removed by Tenant at Tenant’s expense upon vacating the Premises. 
Landlord shall have the right to remove any Sign installed or displayed in
violation of this rule at Tenant’s expense and without notice.  Notwithstanding
the foregoing, Tenant shall have the right to install, at its own costs,
building signage provided its plans, specifications and location are first
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed, and such signage complies with all governmental requirements and
Tenant receives all applicable governmental approvals.

 

2.                                      If Landlord objects in writing to any
curtains, blinds, shades or screens attached to or hung in or used in connection
with any window or door of the Premises or Building, Tenant shall immediately
discontinue such use.  No awning shall be permitted on any part of the
Premises.  Tenant shall not place anything or allow anything to be placed
against or near any glass partitions or doors or windows which may appear
unsightly, in the reasonable opinion of Landlord, from outside the Premises.

 

3.                                      Tenant shall not alter any lock or other
access device or install a new or additional lock or access device or bolt on
any door of its Premises without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned.  Tenant,
upon the termination of its tenancy, shall deliver to Landlord the keys or other
means of access to all doors.

 

4.                                      If Tenant requires telephone, data,
burglar alarm or similar service, the cost of purchasing, installing and
maintaining such service shall be borne solely by Tenant.  No boring or cutting
for wires will be allowed without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned.  Landlord
shall direct electricians as to where and how telephone, data, and electrical
wires are to be introduced or installed.  The location of burglar alarms,
telephones, call boxes or other office equipment affixed to the Premises shall
be subject to the prior written approval of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

5.                                      Tenant shall not place a load upon any
floor of its Premises, including mezzanine area, if any, which exceeds the load
per square foot that such floor was designed to carry and that is allowed by
law.  Heavy objects shall stand on such platforms as determined by Landlord to
be necessary to properly distribute the weight.  Landlord will not be
responsible for loss of or damage

 

--------------------------------------------------------------------------------


 

to any such equipment or other property from any cause, and all damage done to
the Building by maintaining or moving such equipment or other property shall be
repaired at the expense of Tenant.

 

6.                                      Tenant shall not install any radio or
television antenna, satellite dish, loudspeaker or other device on the roof or
exterior walls of the Building without Landlord’s prior written consent which
consent shall be in Landlord’s sole discretion.

 

7.                                      Tenant shall not mark, drive nails,
screw or drill into the partitions, woodwork, plaster or drywall (except for
pictures and general office uses) or in any way deface the Premises or any part
thereof.  Tenant shall not affix any floor covering to the floor of the Premises
or paint or seal any floors in any manner except as approved by Landlord. 
Tenant shall repair any damage resulting from noncompliance with this rule.

 

8.                                      No cooking shall be done or permitted on
the Premises, except that Underwriters’ Laboratory approved microwave ovens and
toaster ovens or equipment for brewing coffee, tea, hot chocolate and similar
beverages shall be permitted, provided that such equipment and use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations.

 

9.                                      Tenant shall not use any hand trucks
except those equipped with the rubber tires and side guards, and may use such
other material-handling equipment as Landlord may approve.  Tenant shall not
bring any other vehicles of any kind into the Building.  Forklifts which operate
on asphalt areas shall only use tires that do not damage the asphalt.

 

10.                               Landlord shall have the right, exercisable
without notice and without liability to any tenant, to change the name and
address of the Building.

 

11.                               All trash and refuse shall be contained in
suitable receptacles at locations approved by Landlord.  Tenant shall not place
in the trash receptacles any personal trash or material that cannot be disposed
of in the ordinary and customary manner of removing such trash without violation
of any law or ordinance governing such disposal.

 

12.                               Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
any governing authority.

 

13.                               Tenant assumes all responsibility for securing
and protecting its Premises and its contents including keeping doors locked and
other means of entry to the Premises closed.

 

14.                               Intentionally Omitted.

 

15.                               No person shall go on the roof without
Landlord’s permission.

 

16.                               Tenant shall not permit any animals, other
than seeing-eye dogs, to be brought or kept in or about the Premises or any
common area of the property, except for those used in connection with lab work
in Tenant’s ordinary course of business, in compliance with all applicable laws
and regulations.

 

17.                               Tenant shall not permit any motor vehicles to
be washed or mechanical work or maintenance of motor vehicles to be performed on
any portion of the Premises or parking lot.

 

--------------------------------------------------------------------------------


 

18.                               These Rules and Regulations are in addition
to, and shall not be construed to in any way modify or amend, in whole or in
pan, the terms, covenants, agreements and conditions of any lease of any
premises in the Building.  Landlord may waive any one or more of these Rules and
Regulations for the benefit of any tenant or tenants, and any such waiver by
Landlord shall not be construed as a waiver of such Rules and Regulations for
any or all tenants.

 

19.                               Landlord reserves the right to make such other
and reasonable rules and regulations as in its judgment may from time to time be
needed for safety and security, for care and cleanliness of the Building and for
the preservation of good order in and about the Building, provided such
rules and regulations are uniformly applied and enforced with regard to all
tenants in the Building.  Tenant agrees to abide by all such rules and
regulations herein stated and any additional rules and regulations which are
adopted.  Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

20.                               Any toilet rooms, toilets, urinals, wash bowls
and other apparatus shall not be used for any purpose other than that for which
they were constructed and no foreign substance of any kind whatsoever shall be
thrown into them.  The expense of any breakage, stoppage or damage resulting
from the violation of this rule shall be home by the Tenant who, or whose
employees or invitees, shall have caused it.

 

21.                               Tenant shall not permit smoking or carrying of
lighted cigarettes or cigars in areas reasonably designated by Landlord or any
applicable governmental agencies as non-smoking areas.

 

22.                               Any directory of the Building or project of
which the Building is a part (“Project Area”), if provided, will be exclusively
for the display of the name and location of tenants only.

 

23.                               Canvassing, soliciting, distribution of
handbills or any other written material in the Building or Project Area is
prohibited and each tenant shall cooperate to prevent the same.  No tenant shall
solicit business from other tenants or permit the sale of any goods or
merchandise in the Building or Project Area without the written consent of
Landlord.

 

24.                               Any equipment belonging to Tenant which causes
noise or vibration that may be transmitted to the structure of the Building or
to any space therein to such a degree as to be objectionable to Landlord or to
any tenants in the Building shall be placed and maintained by Tenant, at
Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate the noise or vibration.

 

25.                               Driveways, sidewalks, halls, passages, exits,
entrances and stairways (“Access Areas”) shall not be obstructed by tenants or
used by tenants for any purpose other than for ingress to and egress from their
respective premises.  Access areas are not for the use of the general public and
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, character, reputation and interests of the Building
or its tenants.

 

26.                               Landlord reserves the right to designate the
use of parking areas and spaces. Tenant shall not park in visitor, reserved, or
unauthorized parking areas.  Tenant and Tenant’s guests shall park between
designated parking lines only and shall not park motor vehicles in those areas
designated

 

--------------------------------------------------------------------------------


 

by Landlord for loading and unloading.  Vehicles in violation of the above shall
be subject to being towed at the vehicle owner’s expense.  Vehicles parked
overnight without prior written consent of the Landlord shall be deemed
abandoned and shall be subject to being towed at vehicle owner’s expense. 
Tenant will from time to time, upon the request of Landlord, supply Landlord
with a list of license plate numbers of vehicles owned or operated by its
employees or agents.

 

27.                               No trucks, tractors or similar vehicles can be
parked anywhere other than in Tenant’s own truck dock area.  Tractor-trailers
which must be unhooked or parked with dolly wheels beyond the concrete loading
areas must use steel plates or wood blocks under the dolly wheels to prevent
damage to the asphalt paving surfaces.  No parking or storing of such trailers
will be permitted in the parking areas or on streets adjacent thereto.

 

28.                               During periods of loading and unloading,
Tenant shall not unreasonably interfere with traffic flow and loading and
unloading areas of other tenants.  All products, materials or goods must be
stored within the Tenant’s Premises and not in any exterior areas, including,
but not limited to, exterior dock platforms, against the exterior of the
Building, parking areas and driveway areas.  Tenant agrees to keep the exterior
of the Premises clean and free of nails, wood, pallets, packing materials,
barrels and any other debris produced from their operation.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------
